 

MERGER AND SHARE EXCHANGE AGREEMENT

 

dated

 

August 24, 2012

 

by and among

 

China VantagePoint Acquisition Company, a Cayman Islands company,

 

as the Parent,

 

BDH Acquisition Corp., a Delaware corporation,

 

as the Purchaser,

 

and

 

Black Diamond Holdings LLC, a Colorado limited liability company,

 

as the Company,

 

the Class A Members listed on Schedule I,

 

as the Class A Members,

 

the Preferred Members listed on Schedule I,

 

as the Preferred Members and

 

Black Diamond Financial Group, LLC, a Delaware limited liability company,

 

as the Manager of the Company

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS 2     ARTICLE II REDOMESTICATION MERGER 13
2.1 Redomestication Merger 13 2.2 Redomestication Effective Time 13 2.3 Effect
of the Redomestication Merger 13 2.4 Memorandum and Articles of Association 14
2.5 Directors and Officers of the Surviving Corporation 14 2.6 Effect on Issued
Securities of Parent. 14 2.7 Surrender of Certificates 16 2.8 Lost Stolen or
Destroyed Certificates 16 2.9 Section 368 Reorganization 17 2.10 Taking of
Necessary Action; Further Action 17 2.11 Dissenter’s Rights 17 2.12 Agreement of
Fair Value 18       ARTICLE III PURCHASE AND SALE 18 3.1 Unit Exchange 18 3.2
Section 351 Transaction 18 3.3 Closing 18 3.4 Board of Directors 19      
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY, THE CLASS A MEMBERS
AND THE MANAGER 19 4.1 Corporate Existence and Power 19 4.2 Authorization 20 4.3
Governmental Authorization 20 4.4 Non-Contravention 20 4.5 Capitalization 21 4.6
Certificate of Formation and Operating Agreement 21 4.7 Corporate Records 22 4.8
Third Parties 22 4.9 Assumed Names 22 4.10 Subsidiaries and Portfolio Companies
22 4.11 Consents 23 4.12 Financial Statements 23 4.13 Books and Records 24 4.14
Absence of Certain Changes 25 4.15 Properties; Title to the Companies’ Assets 27
4.16 Litigation 27 4.17 Contracts 28 4.18 Insurance 30

 

i

 

 

TABLE OF CONTENTS (CONTINUED)

 

    Page       4.19 Licenses and Permits 30 4.20 Compliance with Laws 31 4.21
Intellectual Property 31 4.22 Customers and Suppliers 33 4.23 Accounts
Receivable and Payable; Loans 34 4.24 Pre-payments 34 4.25 Employees 34 4.26
Employment Matters 35 4.27 Withholding 37 4.28 Employee Benefits and
Compensation 37 4.29 Real Property 39 4.30 Accounts 40 4.31 Tax Matters 41 4.32
Environmental Laws 43 4.33 Finders’ Fees 43 4.34 Powers of Attorney and
Suretyships 43 4.35 Directors and Officers 44 4.36 Other Information 44 4.37
Certain Business Practices 44 4.38 Money Laundering Laws 44 4.39 OFAC 44 4.40
Mining Property 45 4.41 Mining Operations 45 4.42 Absence of Reduction in
Reserves and Mineralized Material 45 4.43 Not an Investment Company 45 4.44 No
Capital Commitments 45       ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE
PREFERRED MEMBERS 45 5.1 Authorization 46 5.2 Governmental Authorization 46 5.3
Non-Contravention 46 5.4 Consents 46       ARTICLE VI REPRESENTATIONS AND
WARRANTIES OF THE CLASS A MEMBERS AND THE PREFERRED MEMBERS 46 6.1 Own Account
46 6.2 Signatory Member Status 47 6.3 Experience of Such Signatory Member 47 6.4
General Solicitation 47 6.5 Additional Representations and Warranties of Members
47 6.6 Certain Transactions and Confidentiality 47

 

ii

 

 

TABLE OF CONTENTS (CONTINUED)

 

    Page       ARTICLE VII Status of Schedules as of Signing Date; Survival of
Representations and Warranties 48 7.1 Status of Schedules as of Signing Date 48
      ARTICLE VIII REPRESENTATIONS AND WARRANTIES OF PARENT 48 8.1 Corporate
Existence and Power 48 8.2 Corporate Authorization 48 8.3 Governmental
Authorization 48 8.4 Non-Contravention 49 8.5 Finders’ Fees 49 8.6
Capitalization 49 8.7 Information Supplied 49 8.8 Trust Fund 49 8.9 Listing 50
8.10 Board Approval 50 8.11 Parent SEC Documents and Purchaser Financial
Statements 50 8.12 Ownership of Payment Shares 51 8.13 Purchaser 51 8.14
Authorized Capital of Purchaser 51 8.15 Certain Business Practices 51 8.16 Money
Laundering Laws 51 8.17 OFAC 52       ARTICLE IX COVENANTS OF THE COMPANY, CLASS
A MEMBERS AND THE MANAGER PENDING CLOSING 52 9.1 Conduct of the Business 52 9.2
Access to Information 54 9.3 Notices of Certain Events 54 9.4 Exclusivity 55 9.5
Annual and Interim Financial Statements 56 9.6 SEC Filings. 56 9.7 Financial
Information 57 9.8 Trust Account 57 9.9 Employees of the Company and the Manager
57 9.10 Application for Permits 57 9.11 Affiliate Loans and Guarantees 57 9.12
Audited and Reviewed Financial Statements 58       ARTICLE X COVENANTS OF THE
COMPANY, THE CLASS A MEMBERS AND THE MANAGER 58 10.1 Reporting and Compliance
with Laws 58 10.2 Injunctive Relief 58 10.3 Best Efforts to Obtain Consents 58

 

iii

 

 

TABLE OF CONTENTS (CONTINUED)

 

    Page       ARTICLE XI COVENANTS OF ALL PARTIES HERETO 59 11.1 Best Efforts;
Further Assurances 59 11.2 Tax Matters 59 11.3 Settlement of Purchaser
Liabilities 60 11.4 Compliance with SPAC Agreements 61 11.5 Registration
Statement 61 11.6 Confidentiality 61 11.7 Additional Signatory Members 61 11.8
Post-Closing Registration Statement 62       ARTICLE XII CONDITIONS TO CLOSING
62 12.1 Condition to the Obligations of the Parties 62 12.2 Conditions to
Obligations of Parent and Purchaser 62 12.3 Conditions to Obligations of the
Company, the Class A Members and the Manager 65       ARTICLE XIII
INDEMNIFICATION 66 13.1 Indemnification of Purchaser 66 13.2 Indemnification of
the Company and the Members 66 13.3 Procedure 67 13.4 Periodic Payments 68 13.5
Right of Set Off 69 13.6 Payment of Indemnification 69 13.7 Insurance 69 13.8
Survival of Indemnification Rights 69       ARTICLE XIV DISPUTE RESOLUTION 70
14.1 Arbitration 70 14.2 Waiver of Jury Trial; Exemplary Damages 71      
ARTICLE XV TERMINATION 72 15.1 Termination Without Default 72 15.2 Termination
Upon Default 72 15.3 Survival 72       ARTICLE XVI MISCELLANEOUS 72 16.1 Notices
72 16.2 Amendments; No Waivers; Remedies 73 16.3 Arm’s length bargaining; no
presumption against drafter 74 16.4 Publicity 74 16.5 Expenses 74 16.6 No
Assignment or Delegation 74 16.7 Governing Law 74 16.8 Counterparts; facsimile
signatures 74 16.9 Entire Agreement 75

 

iv

 

 

TABLE OF CONTENTS (CONTINUED)

 

    Page       16.10 Setoff 75 16.11 Severability 75 16.12 Construction of
certain terms and references; captions 75 16.13 Further Assurances 76 16.14
Third Party Beneficiaries 76 16.15 Waiver 76

 

v

 

 

MERGER AND SHARE EXCHANGE AGREEMENT

 

This MERGER AND SHARE EXCHANGE AGREEMENT (the “Agreement”), dated as of August
24, 2012 (the “Signing Date”), by and among China VantagePoint Acquisition
Company, a Cayman Islands company (the “Parent”), BDH Acquisition Corp., a
Delaware Corporation and a wholly-owned subsidiary of Parent (the “Purchaser”),
Black Diamond Holdings LLC, a Colorado limited liability company (the
“Company”), the Class A members of the Company listed on Schedule I (each a
“Class A Member” and collectively the “Class A Members”), the Preferred Members
of the Company listed on Schedule I (each a “Preferred Member” and collectively
the “Preferred Members”), and Black Diamond Financial Group, LLC, a Delaware
limited liability company, the manager of the Company (the “Manager”).

 

WITNESSETH:

 

A.The Company acquires controlling interests in and actively manages small and
development-stage companies. The Company currently owns and manages certain
businesses as its subsidiaries, and holds minority interests in several
portfolio companies (referred to herein as “Subsidiaries” or “Portfolio
Companies,” respectively (each as defined below)).

 

The Company’s Subsidiaries are engaged in the following lines of business:

 

•The exploration and development of gold mineral properties in Montana (Eastern
Resources);

 

•The automated genotyping testing services of laboratory mice to mouse-breeding
facilities and pharmaceutical and medical researchers (TransnetYX);

 

•The development of the Charfuel® Coal Refining Process that uses only raw coal
and air to produce gasoline and other products associated with oil refining
(Carbon Fuels);

 

•The operation of online wine retailer (RB Newco dba Barclays);

 

•The designer and producer of out of home video games and casino gaming products
(Global VR);

 

•A Special Funding Vehicle formed for the purpose of making bridge capital loans
to Rackwise, a Portfolio Company engaged in the global distribution of
enterprise software systems for managing and planning the physical assets of
datacenters (Rackwise Funding);

 

•The development of a proprietary oil & gas and mineral detection technology
(Subterranean Mapping Systems); and

 

 

 

 

•The development of a proprietary volatility model for stock options trading
(Quant Strategies).

 

The foregoing being referred to hereinafter collectively as the “Business”;

 

B.The Class A Members collectively own 100% of the issued and outstanding Class
A Units (as defined below) of the Company;

 

C.The Class A Members represent a Majority Interest (as defined in the Company’s
Operating Agreement) that is required to approve the Transaction;

 

D.The Preferred Members collectively own 42.64% of the issued and outstanding
Preferred Units (as defined below) of the Company;

 

E.The Parties acknowledge that certain of the Preferred Members may execute this
Agreement after the Signing Date on the same terms and conditions as contained
in this Agreement on the Signing Date;

 

F.Parent owns all of the issued and outstanding shares of equity securities of
the Purchaser, which was formed for the sole purposes of the merger of the
Parent with and into Purchaser, in which Purchaser will be the surviving
corporation (the “Redomestication Merger”), and the acquisition by the Purchaser
of the Units of the Company in accordance with and subject to the terms and
conditions of this Agreement (the “Transaction”); and

 

G.The Redomestication Merger and the Transaction are part of the same integrated
transaction, with the Redomestication Merger occurring immediately prior to the
Transaction.

 

The parties accordingly agree as follows:

 

ARTICLE I

DEFINITIONS

 

The following terms, as used herein, have the following meanings:

 

1.1           “2012 Period” is defined in Section 4.22.

 

1.2           “Action” means any legal action, suit, claim, investigation,
hearing or proceeding, including any audit, claim or assessment for Taxes or
otherwise.

 

1.3           “Additional Agreements” mean the Voting Agreement, Employment
Agreements, Confidentiality and Non-Solicitation Agreements, Non-Compete
Agreements, Management Services Agreement and Registration Rights Agreement.

 

1.4           “Additional Parent SEC Document” is defined in Section 8.12.

 

2

 

 

1.5           “Affiliate” means, with respect to any Person, any other Person
directly or indirectly Controlling, Controlled by, or under common Control with
such Person. For avoidance of any doubt, (a) with respect to all periods prior
to the Closing, each Class A Member is an Affiliate of each of the Companies,
and (ii) with respect to all periods subsequent to the Closing, Purchaser is an
Affiliate of each of the Companies.

 

1.6           “Audited Annual Financial Statements” is defined in Section
4.12(b).

 

1.7            “Authority” means any governmental, regulatory or administrative
body, agency or authority, any court or judicial authority, any arbitrator, or
any public, private or industry regulatory authority, whether international,
national, Federal, state, or local.

 

1.8           “Books and Records” means all books and records, ledgers, employee
records, customer lists, files, correspondence, and other records of every kind
(whether written, electronic, or otherwise embodied) owned or used by a Person
or in which a Person’s assets, the business or its transactions are otherwise
reflected, other than stock books and minute books.

 

1.9           “Business” is defined in the Recitals.

 

1.10         “Business Day” means any day other than a Saturday, Sunday or a
legal holiday on which commercial banking institutions in New York are
authorized to close for business.

 

1.11         “Charter Documents” is defined in Section 2.4.

 

1.12         “Closing” is defined in Section 3.4.

 

1.13         “Closing Date” is defined in Section 3.4.

 

1.14         “COBRA” means collectively, the requirements of Sections 601
through 606 of ERISA and Section 4980B of the Code.

 

1.15         “Code” means the Internal Revenue Code of 1986, as amended.

 

1.16         “Commercial Software” means any and all shrink-wrap licenses and
other licenses for packaged software generally available to the public and
licensed to one or more of the Companies pursuant to an unnegotiated,
non-exclusive end-user license.

 

1.17         “Company” is defined in the Recitals.

 

1.18         “Companies” means, collectively, the Company, the Subsidiaries, and
the Portfolio Companies.

 

1.19         “Third Party Consent” is defined in Section 4.11.

 

1.20         “Confidentiality and Non-Solicitation Agreements” is defined in
Section 8.9.

 

3

 

 

1.21         “Contracts” means the Office Lease[s] and all contracts,
agreements, leases (including equipment leases, car leases and capital leases),
licenses, commitments, client contracts, statements of work (SOWs), sales and
purchase orders and similar instruments, oral or written, to which any of the
Companies is a party or by which any of its respective assets are bound,
including any entered into by the Companies in compliance with Section 8.1 after
the Signing Date and prior to the Closing, and all rights and benefits
thereunder, including all rights and benefits thereunder with respect to all
cash and other property of third parties under any of the Companies’ dominion or
control.

 

1.22         “Control” of a Person means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract, or
otherwise. “Controlled”, “Controlling” and “under common Control with” have
correlative meanings. Without limiting the foregoing a Person (the “Controlled
Person”) shall be deemed Controlled by (a) any other Person (the “10% Owner”)
(i) owning beneficially, as meant in Rule 13d-3 under the Exchange Act,
securities entitling such Person to cast 10% or more of the votes for election
of directors or equivalent governing authority of the Controlled Person or (ii)
entitled to be allocated or receive 10% or more of the profits, losses, or
distributions of the Controlled Person; (b) an officer, director, general
partner, partner (other than a limited partner), manager, or member (other than
a member having no management authority that is not a 10% Owner ) of the
Controlled Person; or (c) a spouse, parent, lineal descendant, sibling, aunt,
uncle, niece, nephew, mother-in-law, father-in-law, sister-in-law, or
brother-in-law of an Affiliate of the Controlled Person or a trust for the
benefit of an Affiliate of the Controlled Person or of which an Affiliate of the
Controlled Person is a trustee.

 

1.23         “Dissenting Shares” is defined in Section 2.6(a)(ii).

 

1.24         “Dissenting Shareholders” is defined in Section 2.6(a)(ii).

 

1.25         “Employment Agreements” is defined in Section 10.2(l).

 

1.26         “Environmental Laws” shall mean all Laws that prohibit, regulate or
control any Hazardous Material or any Hazardous Material Activity, including,
without limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, the Resource Recovery and Conservation Act of 1976, the
Federal Water Pollution Control Act, the Clean Air Act, the Hazardous Materials
Transportation Act and the Clean Water Act.

 

1.27         “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended, and the regulations thereunder.

 

1.28         “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

1.29         “Excluded Persons” is defined in Section 7.4.

 

1.30         “Expense Agreement” is defined in Section 16.5.

 

1.31         “Financial Statements” is defined in Section 4.12(b).

 

1.32         “FIRPTA Certificate” is defined in Section 10.2(t).

 

4

 

 

1.33         “Governmental Authority” shall mean any United States or foreign
governmental authority, including any supranational, national, federal,
territorial, state, commonwealth, province, territory, county, municipality,
district, local governmental jurisdiction of any nature or any other
governmental, self-regulatory or quasi-governmental authority.

 

1.34         “Hazardous Material” shall mean any material, emission, chemical,
substance or waste that has been designated by any Governmental Authority to be
radioactive, toxic, hazardous, a pollutant or a contaminant.

 

1.35         “Hazardous Materials Activity” shall mean the transportation,
transfer, recycling, storage, use, treatment, manufacture, removal, remediation,
release, exposure of others to, sale, labeling, or distribution of any Hazardous
Material or any product or waste containing a Hazardous Material, or product
manufactured with ozone depleting substances, including, without limitation, any
required labeling, payment of waste fees or charges (including so-called e-waste
fees) and compliance with any recycling, product take-back or product content
requirements.

 

1.36         “IPO” means the initial public offering of Parent pursuant to a
prospectus dated February 18, 2011.

 

1.37         “Indebtedness” means with respect to any Person, (a) all
obligations of such Person for borrowed money, or with respect to deposits or
advances of any kind (including amounts by reason of overdrafts and amounts owed
by reason of letter of credit reimbursement agreements) including with respect
thereto, all interests, fees and costs, (b) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person, (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (other than accounts payable to creditors for goods and services
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any lien or security interest on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (f) all obligations of such Person under
leases required to be accounted for as capital leases under U.S. GAAP, (g) all
guarantees by such Person and (h) any agreement to incur any of the same.

 

1.38         “Indemnification Notice” is defined in Section 11.3(a).

 

1.39         “Indemnified Party” is defined in Section 11.3.

 

1.40         “Indemnifying Parties” is defined in Section 11.3(a).

 

5

 

 

1.41         “Intellectual Property Right” means the intellectual property,
confidential information, and proprietary information, owned, licensed, used or
held for use by a Person, including, but not limited to (a) any and all
trademarks, logos, logotypes, and/or service marks, including, but not limited
to, any and all common law and statutory rights therein and therefor, and
further including any and all registrations thereof and applications for
registration therefor, and all goodwill of the business associated therewith;
(b) any and all corporate names, Internet domain names, and/or trade names,
including, but not limited to, any and all common law and statutory rights
therein and therefor, and further including any and all registrations thereof
and applications for registration therefor; (c) any and all know-how, trade
secrets, confidential business information, and other proprietary information,
including without limitation, lists of customers and suppliers and potential
customers and suppliers, pricing and cost information, business and marketing
plans and proposals, processes, techniques, designs, research and development
information, technical information, specifications, discoveries, notes, reports,
drawings, works, devices, makes, models, works-in-progress, and creations, and
any and all work product therefor, including, but not limited to, any and all
common law and statutory rights therein and therefor; (d) any and all patents
and patent applications (including all reissuances, continuations,
continuations-in-part, revisions, extensions and re-examinations thereof) and
patent disclosures and inventions (whether or not patentable and whether or not
reduced to practice); (e) any and all copyrights, including, but not limited to,
any and all common law and statutory rights therein and therefor, and further
including any and all copyright registrations thereof and applications for
registration of copyright therefor; (f) any and all computer programs, including
operating systems, applications, routines, interface and algorithms, whether in
source code or object code; (g) databases and all information contained therein;
and (h) all proprietary rights relating to any of the foregoing, including, but
not limited to, all causes of action, damages and remedies related thereto.

 

1.42         “Interim Balance Sheet” is defined in Section 4.12(a).

 

1.43         “Interim Balance Sheet Date” shall mean March 31, 2012.

 

1.44         “Interim Financial Statements” is defined in Section 4.12(a).

 

1.45         “Inventory” is defined in the UCC.

 

1.46         “Key Personnel” means the employees of the Companies listed on
Schedule 9.9.

 

1.47         “Labor Agreements” is defined in Section 4.26(a).

 

1.48         “Law” means any domestic or foreign, federal, state, municipality
or local law, statute, ordinance, code, rule, or regulation.

 

1.49         “Lien” means, with respect to any asset, any mortgage, lien,
pledge, charge, security interest or encumbrance of any kind in respect of such
asset, and any conditional sale or voting agreement or proxy, including any
agreement to give any of the foregoing.

 

1.50         “Loss(es)” is defined in Section 11.1.

 

1.51         “M&A Fee” means the cash fee in an amount equal to $600,000 held in
the Trust Account, which EarlyBirdCapital, Inc. is entitled to upon Closing in
accordance with the terms of the Trust Agreement.

 

1.52         “Manager” is defined in the Recitals.

 

6

 

 

1.53         “Management Services Agreement” means the management services
agreement between Black Diamond Holdings LLC and Black Diamond Financial Group,
LLC in form to be agreed to by the parties hereto.

 

1.54         “Material Adverse Effect” or “Material Adverse Change” means a
material adverse change or a material adverse effect, individually or in the
aggregate, upon on the assets, liabilities, condition (financial or otherwise),
prospects, net worth, management, earnings, cash flows, business, operations or
properties of the Company and the Businesses, taken as a whole, whether or not
arising from transactions in the ordinary course of business.

 

1.55         “Material Contracts” means the contracts, agreements and
understanding listed on Schedule 1.55.

 

1.56         “Member Indemnitees” is defined in Section 11.2.

 

1.57         “Member(s)” has the same meaning as such term has in the Company’s
Operating Agreement.

 

1.58         “Minimum Trust Amount” is defined in Section 7.9.

 

1.59         “Money Laundering Laws” is defined in Section 4.38.

 

1.60         “Non-Compete Agreements” means the non-compete agreements to be
signed between each of the Key Employees and the Purchaser, in form to be agreed
upon by the parties hereto.

 

1.61         “OFAC” is defined in Section 4.39.

 

1.62         “Office Lease[s]” means the lease[s] with respect to the office
space lease by the Companies, as set forth on Schedule 4.29 attached hereto,
together with all fixtures and improvements erected on the premises leased
thereby.

 

1.63         “Operating Agreement” means the limited liability company agreement
of the Company, including any and all amendments thereto.

 

1.64         “Order” means any decree, order, judgment, writ, award, injunction,
rule or consent of or by an Authority.

 

1.65         “Outside Closing Date” is defined in Section 13.1.

 

1.66         “Outstanding Permits” is defined in Section 7.10.

 

1.67         “Parent Ordinary Shares” means the ordinary shares, par value
$0.001 per share, of Parent.

 

1.68         “Parent SEC Document” is defined in Section 6.12.

 

7

 

 

1.69         “Parent Securities” means the Parent Ordinary Shares, Parent
Warrants, Parent Subunits, Parent Units and Parent UPO, collectively.

 

1.70         “Parent Subunits” means Parent’s subunits, consisting of one Parent
Ordinary Share and one-half of a Parent Warrant.

 

1.71         “Parent UPO” means the option issued to EarlyBirdCapital, Inc. and
its affiliates, to purchase up to an aggregate of 175,000 Parent Units at a
price of $6.60 per Parent Unit.

 

1.72         “Parent Units” means Parent’s units, consisting of one Parent
Subunit and one-half of a Parent Warrant.

 

1.73         “Parent Warrant” means one whole warrant entitling the holder
thereof to purchase one Parent Ordinary Share at a price of $5.00. Each Parent
Warrant will become exercisable upon the consummation of the Transaction and
will expire on the earlier of (i) three years from the date of the consummation
of the Transaction, (ii) Parent’s liquidation if Parent has not completed a
business combination within certain time periods and (iii) the redemption of the
Parent Warrants.

 

1.74         “Payment Shares” is defined in Section 3.1.

 

1.75         “PBGC” is defined in Section 4.28(b).

 

1.76         “Permits” is defined in Section 4.19.

 

1.77         “Permitted Liens” means (i) all defects, exceptions, restrictions,
easements, rights of way and encumbrances disclosed in policies of title
insurance which have been made available to Purchaser; and (ii) mechanics’,
carriers’, workers’, repairers’ and similar statutory Liens arising or incurred
in the ordinary course of business for amounts (A) that are not delinquent, (B)
that are not material to the business, operations and financial condition of the
Companies so encumbered, either individually or in the aggregate, (C) not
resulting from a breach, default or violation by any of the Companies of any
Contract or Law, and (D) the Liens set forth on Schedule 1.77.

 

1.78         “Person” means an individual, corporation, partnership (including a
general partnership, limited partnership or limited liability partnership),
limited liability company, association, trust or other entity or organization,
including a government, domestic or foreign, or political subdivision thereof,
or an agency or instrumentality thereof.

 

1.79         “Plan” is defined in Section 4.28(a).

 

1.80         “Portfolio Companies” means those entities listed on Schedule 4.10
under the heading “Portfolio Companies.”

 

1.81         “Pre-Closing Period” means any period that ends on or before the
Closing Date or with respect to a period that includes but does not end on the
Closing Date, the portion of such period through and including the day of the
Closing.

 

8

 

 

1.82         “Prospectus” is defined in Section 14.15.

 

1.83         “Purchaser” is defined in the Preamble.

 

1.84         “Purchaser Common Stock” means the common stock of Purchaser.

 

1.85         “Purchaser Indemnitees” is defined in Section 11.1.

 

1.86         “Purchaser Preferred Stock” means the Series A preferred stock of
Purchaser the terms of which will be mutually agreed upon by the parties hereto.
The Purchaser Preferred Stock shall have the following rights, privileges and
preferences:

 

Scenario A – less than 100% of the Preferred Members are Signatory Members:

 

·90% of the available cash of the Purchaser shall be paid as a dividend on a
quarterly basis until each share of Purchaser Preferred Stock has received $12
per share and an aggregate of $25 million has been distributed to the
shareholders of Purchaser Common Stock. Notwithstanding the foregoing, if the
Company raises capital through a debt or equity financing, such amounts will not
be distributed pursuant to this paragraph, and provided further that such funds
will be used first to pay for expenses and capital expenditures.

 

·Purchaser Preferred Shareholders will receive 100% of dividends until such time
as they have received $6. Thereafter Purchaser Preferred will receive 50% of
dividends and common shareholders will receive 50% of dividends until such time
as Purchaser Preferred Shareholders receive an additional $6, or a total of $12.

 

·Immediately after receiving an aggregate of $12 per share, the Purchaser
Preferred Stock will automatically convert into Purchaser Common Stock at the
then applicable conversion ratio. The Purchaser Preferred Stock may convert into
Purchaser Common Stock at the option of the holder at the then applicable
conversion ratio.

 

·The initial conversion ratio is 1 for 1, subject to customary adjustments. In
the event that the Purchaser Preferred Stock has not converted into Purchaser
Common Stock by the three (3) year anniversary of the Closing, the then
applicable conversion ratio will double.

 

·Liquidation preference is $12 per share of Purchaser Preferred Stock. After $12
per share of Purchaser Preferred Stock is paid, the Purchaser Preferred Stock
will receive dividends on an as-converted basis.

 

·The Purchaser Preferred Stock will vote on an as-converted basis with the
Purchaser Common Stock.

 

9

 

 

·The Purchaser will be prohibited from using more than 10% of available cash on
a quarterly basis to (i) make or allow any investment or capital expenditure,
and (ii) make or allow any payment to the Manager or its affiliates, each until
each share of Purchaser Preferred Stock has received $12 per share and an
aggregate of $25 million has been distributed to the holders of Purchaser Common
Stock. Notwithstanding the foregoing, if the Company raises capital through a
debt or equity financing, such amounts will not be distributed pursuant to this
paragraph, and provided further that such funds will be used first to pay for
expenses and capital expenditures.

 

·The Purchaser will not be able to issue any securities senior to the Purchaser
Preferred Stock without the approval of 90% of the outstanding shares of
Purchaser Preferred Stock.

 

·The Purchaser Preferred Stock may not be amended without the approval of 90% of
the outstanding shares of Purchaser Preferred Stock.

 

Scenario B – 100% of the Preferred Members are Signatory Members:

 

·50% of available cash shall be distributed to Purchaser Preferred Shareholders
until such time as they have received $12 per share. Notwithstanding the
foregoing, if the Company raises capital through a debt or equity financing,
such amounts will not be distributed pursuant to this paragraph, and provided
further that such funds will be used first to pay for expenses and capital
expenditures.

 

·Immediately after receiving an aggregate of $12 per share, the Purchaser
Preferred Stock will automatically convert into Purchaser Common Stock at the
then applicable conversion ratio. The Purchaser Preferred Stock may convert into
Purchaser Common Stock at the option of the holder at the then applicable
conversion ratio.

 

·The initial conversion ratio is 1 for 1, subject to customary adjustments. In
the event that the Purchaser Preferred Stock has not converted into Purchaser
Common Stock by the three (3) year anniversary of the Closing, the then
applicable conversion ratio will double.

 

·Liquidation preference is $12 per share of Purchaser Preferred Stock. After $12
per share of Purchaser Preferred Stock is paid, the Purchaser Preferred Stock
will receive dividends on an as-converted basis.

 

·The Purchaser Preferred Stock will vote on an as-converted basis with the
Purchaser Common Stock.

 

10

 

 

·The Purchaser will be prohibited from using more than 50% of available cash on
a quarterly basis to (i) make or allow any investment or capital expenditure,
and (ii) make or allow any payment to the Manager or its affiliates, each until
each share of Purchaser Preferred Stock has received $12 per share.
Notwithstanding the foregoing, if the Company raises capital through a debt or
equity financing, such amounts will not be distributed pursuant to this
paragraph, and provided further that such funds will be used first to pay for
expenses and capital expenditures.

 

·The Purchaser will not be able to issue any securities senior to the Purchaser
Preferred Stock without the approval of 90% of the outstanding shares of
Purchaser Preferred Stock.

 

·The Purchaser Preferred Stock may not be amended without the approval of 90% of
the outstanding shares of Purchaser Preferred Stock.

 

1.87         “Purchaser Securities” means the Purchaser Common Stock, Purchaser
Preferred Stock, Purchaser Warrants, Purchaser Subunits, Purchaser Units and
Purchaser UPO, collectively.

 

1.88         “Purchaser Subunits” is defined in Section 3.6(c).

 

1.89         “Purchaser Units” is defined in Section 3.6(d).

 

1.90         “Purchaser UPO” is defined in Section 3.6(e).

 

1.91         “Purchaser Warrants” is defined in Section 3.6(b).

 

1.92         “Real Property” means, collectively, all real properties and
interests therein (including the right to use), together with all buildings,
fixtures, trade fixtures, plant and other improvements located thereon or
attached thereto; all rights arising out of use thereof (including air, water,
oil and mineral rights); and all subleases, franchises, licenses, permits,
easements and rights-of-way which are appurtenant thereto.

 

1.93         “Redomestication Effective Time” is defined in Section 3.2.

 

1.94         “Redomestication Surviving Corporation” is defined in Section 3.1.

 

1.95         “Registration Rights Agreement” means that certain registration
rights agreement to be entered into by Purchaser and the Signatory Members.

 

1.96         “Restrictive Covenants” is defined in Section 8.2.

 

1.97         “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as
amended.

 

1.98         “SEC” means the Securities and Exchange Commission.

 

1.99         “Securities Act” means the Securities Act of 1933, as amended.

 

11

 

 

1.100         “Short Sales” means all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock).

 

1.101         “Signatory Members” means the Class A Members and Preferred
Members that are a party to this Agreement, as updated from time to time
pursuant to Section 11.7.

 

1.102         “Six Month Interim Financial Statements” is defined in Section
4.12(b).

 

1.103         “Subsidiary” means each entity of which at least fifty percent
(50%) of the capital stock or other equity or voting securities are Controlled
or owned, directly or indirectly, by the Company.

 

1.104         “Tangible Personal Property” means all tangible personal property
and interests therein, including machinery, computers and accessories,
furniture, office equipment, communications equipment, automobiles, trucks,
forklifts and other vehicles owned or leased by the Company or any of its
Subsidiaries and other tangible property, including the items listed on Schedule
5.15.

 

1.105         “Tax(es)” means any federal, state, local or foreign tax, charge,
fee, levy, custom, duty, deficiency, or other assessment of any kind or nature
imposed by any Taxing Authority (including any income (net or gross), gross
receipts, profits, windfall profit, sales, use, goods and services, ad valorem,
franchise, license, withholding, employment, social security, workers
compensation, unemployment compensation, employment, payroll, transfer, excise,
import, real property, personal property, intangible property, occupancy,
recording, minimum, alternative minimum, environmental or estimated tax),
including any liability therefor as a transferee (including under Section 6901
of the Code or similar provision of applicable Law) or successor, as a result of
Treasury Regulation Section 1.1502-6 or similar provision of applicable Law or
as a result of any Tax sharing, indemnification or similar agreement, together
with any interest, penalty, additions to tax or additional amount imposed with
respect thereto.

 

1.106         “Taxing Authority” means the Internal Revenue Service and any
other Authority responsible for the collection, assessment or imposition of any
Tax or the administration of any Law relating to any Tax.

 

1.107         “Tax Return” means any return, information return, declaration,
claim for refund or credit, report or any similar statement, and any amendment
thereto, including any attached schedule and supporting information, whether on
a separate, consolidated, combined, unitary or other basis, that is filed or
required to be filed with any Taxing Authority in connection with the
determination, assessment, collection or payment of a Tax or the administration
of any Law relating to any Tax.

 

1.108         “Third-Party Claim” is defined in Section 11.3(a).

 

1.109         “Trust Account” is defined in Section 6.9.

 

1.110         “Trust Agreement” is defined in Section 6.9.

 

12

 

 

1.111         “Trust Fund” is defined in Section 6.9.

 

1.112         “Trustee” is defined in Section 6.9.

 

1.113         “UCC” means the Uniform Commercial Code of the State of New York,
or any corresponding or succeeding provisions of Laws of the State of New York,
or any corresponding or succeeding provisions of Laws, in each case as the same
may have been and hereafter may be adopted, supplemented, modified, amended,
restated or replaced from time to time.

 

1.114         “Unaudited Annual Financial Statements” is defined in Section
4.12(a).

 

1.115         “Units” is defined in Section 4.5.

 

1.116         “U.S. GAAP” means U.S. generally accepted accounting principles,
consistently applied.

 

1.117         “Voting Agreement” is defined in Section 3.5(a).

 

1.118         “Warranty Claims” is defined in Section 4.40.

 

ARTICLE II

REDOMESTICATION MERGER

 

2.1           Redomestication Merger.  At the Redomestication Effective Time,
and subject to and upon the terms and conditions of this Agreement, and in
accordance with the applicable provisions of the Cayman Islands Companies Law
(2011 Revision) (“Cayman Law”) and the Delaware General Corporation Law
(“Delaware Law”), respectively, Parent shall be merged with and into Purchaser,
the separate corporate existence of Parent shall cease and Purchaser shall
continue as the surviving corporation. Purchaser as the surviving corporation
after the Redomestication Merger is hereinafter sometimes referred to as the
“Redomestication Surviving Corporation.”

 

2.2           Redomestication Effective Time.  The parties hereto shall cause
the Redomestication Merger to be consummated by filing the Certificate of Merger
with the Secretary of State of the State of Delaware, in accordance with the
relevant provisions of Delaware Law, and the Plan of Merger (and other documents
required by Cayman Law) with the Registrar of Companies in the Cayman Islands,
in accordance with the relevant provisions of Cayman Law (the time of such
filings, or such later time as specified in the Certificate of Merger and the
Plan of Merger, being the “Redomestication Effective Time”).

 

2.3           Effect of the Redomestication Merger.  At the Redomestication
Effective Time, the effect of the Redomestication Merger shall be as provided in
this Agreement, the Certificate of Merger, the Plan of Merger and the applicable
provisions of Delaware Law and Cayman Law. Without limiting the generality of
the foregoing, and subject thereto, at the Redomestication Effective Time, all
the property, rights, privileges, agreements, powers and franchises, debts,
liabilities, duties and obligations of the Parent and Purchaser shall become the
property, rights, privileges, agreements, powers and franchises, debts,
liabilities, duties and obligations of the Redomestication Surviving
Corporation, which shall include the assumption by the Redomestication Surviving
Corporation of any and all agreements, covenants, duties and obligations of the
Parent set forth in this Agreement to be performed after the Closing, and all
securities of the Redomestication Surviving Corporation issued and outstanding
as a result of the conversion under Sections 2.6(b) and (d) hereof shall be
listed on the public trading market on which the Parent Subunits may be trading
at such time.

 



13

 

 

2.4           Memorandum and Articles of Association.  At the Redomestication
Effective Time, the Amended and Restated Memorandum and Articles of Association
of the Parent, as in effect immediately prior to the Effective Time, shall cease
and the Certificate of Incorporation and By-Laws of Purchaser (the “Charter
Documents”), as in effect immediately prior to the Redomestication Effective
Time, shall be the Charter Documents of the Redomestication Surviving
Corporation.

 

2.5           Directors and Officers of the Surviving Corporation.  Immediately
after the Redomestication Effective Time and prior to the Closing of the
Transaction, the board of directors of the Redomestication Surviving
Corporation, shall be the board of directors of the Parent immediately prior to
the Redomestication Merger.

 

2.6           Effect on Issued Securities of Parent.

 

(a)          Conversion of Parent Ordinary Shares.

 

(i)          At the Redomestication Effective Time, every issued and outstanding
Parent Ordinary Share (other than those described in Section 2.6(f) or Section
2.11 below) shall be converted automatically into one share of Purchaser
Preferred Stock. At the Redomestication Effective Time, all Parent Ordinary
Shares shall cease to be outstanding and shall automatically be canceled and
retired and shall cease to exist. The holders of certificates previously
evidencing Parent Ordinary Shares outstanding immediately prior to the
Redomestication Effective Time shall cease to have any rights with respect to
such Parent Ordinary Shares, except as provided herein or by Law. Each
certificate previously evidencing Parent Ordinary Shares shall be exchanged for
a certificate representing the same number of Purchaser Preferred Stock upon the
surrender of such certificate in accordance with Section 2.7. Notwithstanding
anything herein to the contrary, to the extent a Person is a holder of a Parent
Ordinary Share that is included in a Parent Subunit, such Parent Ordinary Share
shall be converted pursuant to the provisions of Section 2.6(c) below.

 

(ii)         Each certificate formerly representing Parent Ordinary Shares
(other those described in Section 2.6(f) or Section 2.11 below) shall thereafter
represent only the right to receive the same number of shares of Purchaser
Preferred Stock. Each certificate formerly representing Parent Ordinary Shares
(“Dissenting Shares”) owned by holders of Parent Ordinary Shares who have
validly exercised and not effectively withdrawn or lost their appraisal rights
pursuant to Section 238 of the Cayman Law (“Dissenting Shareholders”) shall
thereafter represent only the right to receive the applicable payments set forth
in Section 2.11, unless and until such Dissenting Shareholder effectively
withdraws its demand for, or loses its rights to, appraisal rights pursuant to
Section 238 of the Cayman Companies Law with respect to any Dissenting Shares.

 

14

 

 

(b)          Parent Warrants. At the Redomestication Effective Time, each Parent
Warrant shall be converted into one substantially equivalent warrant to purchase
Purchaser Common Stock (the “Purchaser Warrants”). At the Effective Time, the
Parent Warrants shall cease to be outstanding and shall automatically be
canceled and retired and shall cease to exist. Each of the Purchaser Warrants
shall have, and be subject to, the same terms and conditions set forth in the
applicable agreements governing the rights to purchase Parent Ordinary Shares
which are outstanding immediately prior to the Effective Time. At or prior to
the Redomestication Effective Time, Purchaser shall take all corporate action
necessary to reserve for future issuance, and shall maintain such reservation
for so long as any of the Purchaser Warrants remain outstanding, a sufficient
number of shares of Purchaser Common Stock for delivery upon the exercise of
such Purchaser Warrants. Notwithstanding anything herein to the contrary, to the
extent a Person is a holder of a Parent Warrant that is included in a Parent
Subunit or Parent Unit, such Parent Warrant shall be converted pursuant to the
provisions of Section 2.6(c) or (d) below, as applicable.

 

(c)          Parent Subunits. At the Redomestication Effective Time, every
issued and outstanding Parent Subunit shall be converted automatically into one
subunit consisting of one share of Purchaser Preferred Stock and one-half of a
warrant to purchase Purchaser Common Stock (“Purchaser Subunit”). At the
Redomestication Effective Time, all Parent Subunits shall cease to be
outstanding and shall automatically be canceled and retired and shall cease to
exist. The holders of certificates previously evidencing Parent Subunits
outstanding immediately prior to the Redomestication Effective Time shall cease
to have any rights with respect to such Parent Subunits, except as provided
herein or by Law. Each certificate previously evidencing Parent Subunits shall
be exchanged for a certificate representing the same number of Purchaser
Subunits upon the surrender of such certificate in accordance with Section 2.7.
Notwithstanding anything herein to the contrary, to the extent a Person is a
holder of a Parent Subunit that is included in a Parent Unit, such Parent
Subunit shall be converted pursuant to the provisions of Section 2.6(d) below.

 

(d)          Parent Units. At the Redomestication Effective Time, every issued
and outstanding Parent Unit shall be converted automatically into one unit
consisting of one Purchaser Subunit and one-half of a warrant to purchase
Purchaser Common Stock (the “Purchaser Units”). At the Redomestication Effective
Time, all Parent Units shall cease to be outstanding and shall automatically be
canceled and retired and shall cease to exist. The holders of certificates
previously evidencing Parent Units outstanding immediately prior to the
Redomestication Effective Time shall cease to have any rights with respect to
such Parent Units, except as provided herein or by Law. Each certificate
previously evidencing Parent Units shall be exchanged for a certificate
representing the same number of Purchaser Units upon the surrender of such
certificate in accordance with Section 2.7.

 

15

 

 

(e)          Parent Unit Purchase Option. At the Redomestication Effective Time,
each Parent UPO shall be converted into one substantially equivalent unit
purchase option to purchase one Purchaser Unit (the “Purchaser UPO”). At the
Redomestication Effective Time, each Parent UPO shall cease to be outstanding
and shall automatically be canceled and retired and shall cease to exist. Each
of the Purchaser UPOs shall have, and be subject to, the same terms and
conditions set forth in the applicable agreements governing the Parent UPOs that
are outstanding immediately prior to the Effective Time. At or prior to the
Redomestication Effective Time, Purchaser shall take all corporate action
necessary to reserve for future issuance, and shall maintain such reservation
for so long as any of the Purchaser UPOs remain outstanding, a sufficient number
of shares of Purchaser Common Stock and Purchaser Preferred Stock for delivery
upon the exercise of such Purchaser UPOs and the exercise of the Purchaser
Warrants included in such Purchaser UPOs.

 

(f)          Cancellation of Parent Ordinary Shares Owned by Parent. At the
Redomestication Effective Time, if there are any Parent Ordinary Shares that are
owned by the Parent as treasury shares or any Parent Ordinary Shares owned by
any direct or indirect wholly owned subsidiary of the Parent immediately prior
to the Effective Time, such shares shall be canceled and extinguished without
any conversion thereof or payment therefor.

 

(g)          Transfers of Ownership. If any certificate for securities of
Purchaser is to be issued in a name other than that in which the certificate
surrendered in exchange therefor is registered, it will be a condition of the
issuance thereof that the certificate so surrendered will be properly endorsed
(or accompanied by an appropriate instrument of transfer) and otherwise in
proper form for transfer and that the person requesting such exchange will have
paid to Purchaser or any agent designated by it any transfer or other Taxes
required by reason of the issuance of a certificate for securities of Purchaser
in any name other than that of the registered holder of the certificate
surrendered, or established to the satisfaction of Purchaser or any agent
designated by it that such tax has been paid or is not payable.

 

(h)          No Liability. Notwithstanding anything to the contrary in this
Section 2.6, none of the Redomestication Surviving Corporation, Purchaser or any
party hereto shall be liable to any person for any amount properly paid to a
public official pursuant to any applicable abandoned property, escheat or
similar law.

 

2.7           Surrender of Certificates.  All securities issued upon the
surrender of Parent Securities in accordance with the terms hereof, shall be
deemed to have been issued in full satisfaction of all rights pertaining to such
securities, provided that any restrictions on the sale and transfer of Parent
Securities shall also apply to the Purchaser Securities so issued in exchange.

 

2.8           Lost Stolen or Destroyed Certificates.  In the event any
certificates shall have been lost, stolen or destroyed, Purchaser shall issue in
exchange for such lost, stolen or destroyed certificates or securities, as the
case may be, upon the making of an affidavit of that fact by the holder thereof,
such securities, as may be required pursuant to Section 2.7; provided, however,
that Redomestication Surviving Corporation may, in its discretion and as a
condition precedent to the issuance thereof, require the owner of such lost,
stolen or destroyed certificates to deliver a bond in such sum as it may
reasonably direct as indemnity against any claim that may be made against the
Redomestication Surviving Corporation with respect to the certificates alleged
to have been lost, stolen or destroyed

 

16

 

 

2.9           Section 368 Reorganization.  For U.S. federal income tax purposes,
the Redomestication Merger is intended to constitute a “reorganization” within
the meaning of Section 368(a) of the Code. The parties to this Agreement hereby
(i) adopt this Agreement as a “plan of reorganization” within the meaning of
Section 1.368-2(g) of the United States Treasury Regulations, (ii) agree to file
and retain such information as shall be required under Section 1.368-3 of the
United States Treasury Regulations, and (iii) agree to file all Tax and other
informational returns on a basis consistent with such characterization.
Notwithstanding the foregoing or anything else to the contrary contained in this
Agreement, the parties acknowledge and agree that no party is making any
representation or warranty as to the qualification of the Redomestication Merger
as a reorganization under Section 368 of the Code or as to the effect, if any,
that any transaction consummated on, after or prior to the Redomestication
Effective Time has or may have on any such reorganization status. Each of the
parties acknowledge and agree that each (i) has had the opportunity to obtain
independent legal and tax advice with respect to the transactions contemplated
by this Agreement, and (ii) is responsible for paying its own Taxes, including
any adverse Tax consequences that may result if the Redomestication Merger is
determined not to qualify as a reorganization under Section 368 of the Code.

 

2.10         Taking of Necessary Action; Further Action.  If, at any time after
the Redomestication Effective Time, any further action is necessary or desirable
to carry out the purposes of this Agreement and to vest the Redomestication
Surviving Corporation with full right, title and possession to all assets,
property, rights, privileges, powers and franchises of the Parent and Purchaser,
the officers and directors of Parent and Purchaser are fully authorized in the
name of their respective corporations or otherwise to take, and will take, all
such lawful and necessary action, so long as such action is not inconsistent
with this Agreement.

 

2.11         Dissenter’s Rights.  No person who has validly exercised their
appraisal rights pursuant to Section 238 of the Cayman Companies Law shall be
entitled to receive the equivalent number of shares of Purchaser Preferred Stock
with respect to the Dissenting Shares owned by such Dissenting Shareholder
unless and until such Dissenting Shareholder shall have effectively withdrawn or
lost their appraisal rights under the Cayman Law. Each Dissenting Shareholder
shall be entitled to receive only the payment resulting from the procedure set
forth in Section 238 of the Cayman Companies Law with respect to the Dissenting
Shares owned by such Dissenting Shareholder. The Parent shall give the Purchaser
(i) prompt notice of any written demands for appraisal, attempted withdrawals of
such demands, and any other instruments served pursuant to applicable Laws that
are received by the Parent relating to any Dissenting Shareholder’s rights of
appraisal and (ii) the opportunity to direct all negotiations and proceedings
with respect to demand for appraisal under the Cayman Law. The Parent shall not,
except with the prior written consent of Purchaser, voluntarily make any payment
with respect to any demands for appraisal, offer to settle or settle any such
demands or approve any withdrawal of any such demands.

 

17

 

 

2.12         Agreement of Fair Value.  Parent, Purchaser and the Company
respectively agree that the consideration payable for the Parent Ordinary Shares
represents the fair value of such Parent Ordinary Shares for the purposes of
Section 238(8) of the Cayman Law.

 

ARTICLE III

PURCHASE AND SALE

 

3.1           Unit Exchange.  On the Closing Date, immediately after the
Redomestication Merger, (x) (i) the Class A Members shall transfer an aggregate
of 100,000 Class A Units, representing all of the Class A Units of the Company,
and (ii) the Preferred Members shall transfer an aggregate of 313 Preferred
Units, representing 42.64% of the Preferred Units of the Company, in each case
to the Purchaser, and (y) Purchaser shall issue an aggregate of 67,318,750 fully
paid and nonassessable shares of Purchaser Common Stock and 1,304,167 fully paid
and nonassessable shares of Purchaser Preferred Stock (the “Payment Shares”) to
the Members in the amount set forth on Schedule I.

 

3.2           Section 351 Transaction.  For U.S. federal income tax purposes,
the Transaction is intended to constitute an exchange of property for stock
under Section 351 of the Code. The parties to this Agreement hereby (i) agree to
file and retain such information as shall be required under Section 1.351-3 of
the United States Treasury Regulations, and (ii) agree to file all Tax and other
informational returns on a basis consistent with such characterization.
Notwithstanding the foregoing or anything else to the contrary contained in this
Agreement, the parties acknowledge and agree that no party is making any
representation or warranty as to the qualification of the Transaction under
Section 351 of the Code or as to the effect, if any, that any transaction
consummated on, after or prior to the Closing Date has or may have on any such
transaction. Each of the parties acknowledge and agree that each (i) has had the
opportunity to obtain independent legal and tax advice with respect to the
transactions contemplated by this Agreement, and (ii) is responsible for paying
its own Taxes, including any adverse Tax consequences that may result if the
Transaction is determined not to qualify under Section 351 of the Code.

 

3.3           Closing.  Subject to the satisfaction or waiver of the conditions
set forth in Article X, the closing (the “Closing”) of the Transaction shall
take place at the offices of Loeb & Loeb LLP, 345 Park Avenue, New York, New
York 10154, on the third Business Day after all the closing conditions to this
Agreement have been satisfied or waived at 10:00 a.m. local time, or at such
other date, time or place as Purchaser and the Company may agree (the date and
time at which the Closing is actually held being the “Closing Date”). At the
Closing:

 

(a)          Purchaser shall deliver the Payment Shares in accordance with
Section 3.1.

 

(b)          The Signatory Members shall deliver to Purchaser instructions to
the Company’s registrar and transfer agent that, at the Closing, their Units be
transferred to Purchaser, with all necessary transfer Tax and other revenue
stamps, acquired at each Member’s expense, affixed.

 

18

 

 

3.4           Board of Directors.  Immediately after the Closing, the
Purchaser’s board of directors will consist of five (5) directors. The Company
shall designate three (3) persons to the Purchaser’s board of directors, at
least one (1) of whom shall qualify as an independent director under the
Securities Act, and the rules of any applicable securities exchange. The
Purchaser shall designate two (2) designees, both of whom shall qualify as an
independent director under the Securities Act, and the rules of any applicable
securities exchange. The parties to this Agreement shall enter into a voting
agreement (the “Voting Agreement”) in form agreed to by the parties hereto
relating to nominees to the Purchaser’s board of directors.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF

THE COMPANY, THE CLASS A MEMBERS AND THE MANAGER

 

The Company, the Class A Members and the Manager (the “Representing Parties”),
jointly and severally, hereby represent and warrant to Purchaser that, except as
set forth in the corresponding schedule in the disclosure schedules attached
hereto, each of the following representations and warranties is true, correct
and complete (i) regarding the Company, the Class A Members, the Manager, and
the Subsidiaries, and (ii) to the best knowledge of the Representing Parties,
regarding the Portfolio Companies, as of the date of this Agreement and as of
the Closing Date. For purposes of this Article IV, the phrase “to the knowledge
of the Company” or any phrase of similar import shall be deemed to include the
knowledge of the Manager.

 

4.1           Corporate Existence and Power.  The Company is a limited liability
company duly organized, validly existing and in good standing under the Laws of
the State of Colorado. Each Subsidiary and Portfolio Company is an entity duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its formation set forth by its name on Schedule 4.1. Each of the
Companies has all power and authority, corporate and otherwise, and all
governmental licenses, franchises, Permits, authorizations, consents and
approvals required to own and operate its properties and assets and to carry on
its business as presently conducted and as proposed to be conducted. Each of the
Companies is duly qualified or licensed to do business as a foreign corporation
or limited liability company, as applicable, and is in good standing in each
jurisdiction where the character of the property owned or leased by it or the
nature of its activities make such qualification necessary. Schedule 4.1 sets
forth all jurisdictions in which each of the Companies is qualified or licensed
to do business as a foreign corporation or limited liability company, as
applicable. Each of the Companies has offices located only at the addresses set
forth on Schedule 4.1. Except as set forth on Schedule 4.1, other than the
Transaction contemplated herein, none of the Companies has taken any action,
adopted any plan, or made any agreement or commitment in respect of any merger,
consolidation, sale of all or substantially all of its assets, reorganization,
recapitalization, dissolution or liquidation.

 

19

 

 

4.2           Authorization.

 

(a)          The execution, delivery and performance by the Company of this
Agreement and the Additional Agreements and the consummation by the Company of
the transactions contemplated hereby and thereby are within the corporate powers
of the Company and have been duly authorized by all necessary action on the part
of the Company, including the approval of the Manager and the approval of the
Majority Interest (as such term is defined in the Company’s Operating Agreement)
of the Members of the Company. This Agreement constitutes, and, upon their
execution and delivery, each of the Additional Agreements will constitute, a
valid and legally binding agreement of the Company enforceable against the
Company in accordance with their respective terms, subject to bankruptcy,
insolvency and similar Laws affecting the enforceability of creditor rights
generally and to general principals of equity.

 

(b)          Each Class A Member has full legal capacity, power and authority to
execute and deliver this Agreement and the Additional Agreements to which such
Class A Member is named as a party, to perform such Class A Member’s obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. This Agreement has been, and the Additional Agreements to which
each Class A Member is named as a party, will be at the Signing Date and the
Closing, as applicable, duly executed and delivered by each Class A Member and
this Agreement constitutes, and such Additional Agreements are, or upon their
execution and delivery at Closing will be, valid and legally binding agreements
of each Class A Member, enforceable against each Class A Member in accordance
with their respective terms, subject to bankruptcy, insolvency and similar Laws
affecting the enforceability of creditor’s rights generally and to general
principals of equity.

 

(c)          The Manager has full legal capacity, power and authority to execute
and deliver this Agreement and the Additional Agreements to which such Manager
is named as a party, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. This Agreement has
been, and the Additional Agreements to which the Manager is named as a party,
will be at the Signing Date and the Closing, as applicable, duly executed and
delivered by the Manager and this Agreement constitutes, and such Additional
Agreements are, or upon their execution and delivery at Closing will be, valid
and legally binding agreements of the Manager, enforceable against the Manager
in accordance with their respective terms, subject to bankruptcy, insolvency and
similar Laws affecting the enforceability of creditor’s rights generally and to
general principals of equity.

 

4.3           Governmental Authorization.  Neither the execution, delivery nor
performance by any of the Representing Parties of this Agreement or any
Additional Agreements requires any consent, approval, license or other action by
or in respect of, or registration, declaration or filing with, any Authority.

 

4.4           Non-Contravention.  None of the execution, delivery or performance
by the Company, any Class A Member, or the Manager of this Agreement or any
Additional Agreements does or will:

 

(a)          contravene or conflict with the organizational or constitutive
documents of any of the Companies, any Class A Member, or the Manager;

 

20

 

 

(b)          contravene or conflict with or constitute a violation of any
provision of any Law binding upon or applicable to any of the Companies, any
Class A Member, any of the Units, or the Manager;

 

(c)          constitute a default under or breach of (with or without the giving
of notice or the passage of time or both); violate; or give rise to any right of
termination, cancellation, amendment or acceleration of any right or obligation
of any the Companies;

 

(d)          require any payment or reimbursement by any of the Companies;

 

(e)          cause a loss of any material benefit relating to the business to
which any of the Companies is entitled under any provision of any Permit or
Contract (i) binding upon any of the Companies, or (ii) by which any of the
Units or any of the Companies’ assets is or may be bound; or

 

(f)          result in the creation or imposition of any Lien (except for
Permitted Liens) on any of the Units or any of the Companies’ assets.

 

4.5           Capitalization.  The Company has an authorized capitalization
consisting of 100,000 Class A Units, as defined in the Company’s Operating
Agreement (the “Class A Units”) and 725 Preferred Units, as defined in the
Company’s Operating Agreement (the “Preferred Units”, and, together with the
Class A Units, the “Units”). All of the Units have been duly authorized and
validly issued, are fully paid and non-assessable and have not been issued in
violation of any preemptive or similar rights of any Person. All of the issued
and outstanding Units of the Company are owned (and always have been owned) of
record and beneficially by the Members as set forth on Schedule I. Upon the
Closing, the Purchaser shall receive good, valid and marketable title to all
Class A Units and 410 Preferred Units, free and clear of all Liens. No other
class of membership units is authorized or outstanding. Except as set forth on
Schedule 4.5, there are no: (a) outstanding subscriptions, options, warrants,
rights (including “phantom stock rights”), calls, commitments, understandings,
conversion rights, rights of exchange, plans or other agreements of any kind
providing for the purchase, issuance or sale of any Units of the Company, (b)
agreements by any Class A Member or Preferred Member with respect to any of the
Units, including any voting trust, other voting agreement or proxy with respect
thereto, or (c) equity holder agreements between any of the Companies and its
direct or indirect holders regarding the securities of such company. The Company
is seeking to issue $15 million of preferred membership units prior to the
Closing.

 

4.6           Certificate of Formation and Operating Agreement.  Copies of (a)
the certificate of formation or incorporation, as applicable, of each of the
Companies, as certified by the Secretary of State of its state of incorporation
or formation, and (b) the operating agreement, bylaws or other applicable
governing document, of each of the Companies shall, within 30 days of the
Signing Date, be delivered to Purchaser, and such copies shall be each true and
complete copies of such instruments as amended and in effect on such delivery
date. None of the Companies is in default under or in violation of any provision
of its governing documents in any material respect.

 

21

 

 

4.7           Corporate Records.  All proceedings occurring since January 1,
2009, of each of the Companies and all consents to actions taken thereby, are
accurately reflected in the minutes and records contained in the corporate
minute books of each of the Companies. The securities ledgers and securities
transfer books of each of the Companies are complete and accurate in all
material respects. The Company has made available to Purchaser true and correct
copies of all of the corporate minute books, the securities ledgers and
securities transfer books of each of the Companies.

 

4.8           Third Parties.  Other than the Class A Members and the Manager,
the Company is not Controlled by any Person and, other than the Persons listed
on Schedule 4.10, the Company is not in Control of any other Person. Schedule
4.8 lists each Contract to which any of the Companies, on the one hand, and any
Member or any Affiliate of any Member, on the other hand, is a party. Except as
set forth on Schedule 4.8, no Member or any Affiliate of any Member (i) own,
directly or indirectly, in whole or in part, any tangible or intangible property
(including Intellectual Property Rights) that any of the Companies uses or the
use of which is necessary for the conduct of the Business or the ownership or
operation of any of the Companies’ assets, or (ii) have engaged in any
transactions with any of the Companies. Schedule 4.8 sets forth a complete and
accurate list of the ownership interest the Manager, each Member and their
respective Affiliates holds in each of the Companies.

 

4.9           Assumed Names. Schedule 4.9 is a complete and correct list of all
assumed or “doing business as” names currently or, since January 1, 2009 used by
the Companies, including names on any Websites. Since January 1, 2009, the
Companies have not used any name other than the names listed on Schedule 4.9 to
conduct the Business. The Companies have filed appropriate “doing business as”
certificates in all applicable jurisdictions with respect to themselves.

 

4.10         Subsidiaries and Portfolio Companies.

 

(a)          Except as set forth on Schedule 4.10, the Company does not
currently own, and since the Company’s inception has not owned, directly or
indirectly, securities or other ownership interests in any other entity.
Schedule 4.10 sets forth the name of each Subsidiary and Portfolio Company and
the Company’s ownership interest in each Subsidiary and Portfolio Company listed
therein. Except as set forth on Schedule 4.10, the Company owns all of such
interests in the Subsidiaries and Portfolio Companies and is not aware of any
dispute with respect to such ownership interests. Except as set forth on
Schedule 4.10, none of the Company, any of its Subsidiaries, or any of the
Portfolio Companies is a party to any agreement relating to the formation of any
joint venture, association or other entity.

 

(b)          As set forth on Schedule 4.10, the Company has provided Purchaser
with (i) the authorized and outstanding capital stock or other security
interests, as the case may be, of each Subsidiary and each Portfolio Company,
(ii) the type and number of securities held by the Company in each Subsidiary
and each Portfolio Company, and the Company’s percentage ownership of each
Subsidiary and Portfolio Company.

 

22

 

 

4.11         Consents.  Except as set forth on Schedule 4.11, no Contract (i)
binding upon any of the Companies, the Manager, or any Class A Member; or (ii)
by which any of the Class A Units or any of the Companies’ assets are bound,
requires a consent, approval, authorization, order or other action of or filing
with any Person as a result of the execution, delivery and performance of this
Agreement or any of the Additional Agreements or the consummation of the
transactions contemplated hereby and thereby (each of the foregoing, a “Third
Party Consent”).

 

4.12         Financial Statements.

 

(a)          Attached hereto as Schedule 4.12 are (i) unaudited consolidated
financial statements of the Company and its Subsidiaries as of and for the
fiscal years ended December 31, 2011 and 2010, consisting of the unaudited
consolidated balance sheets as of such dates, the unaudited consolidated income
statements for the twelve (12) month periods ended on such dates, and the
unaudited consolidated cash flow statements for the twelve (12) month periods
ended on such dates (the “Unaudited Annual Financial Statements”), and (ii) the
unaudited interim consolidated financial statements of the Company and its
Subsidiaries for the three month interim period ended March 31, 2012 (the
“Balance Sheet Date”), consisting of the consolidated balance sheet as of such
date (the “Interim Balance Sheet”), the consolidated income statement for the
three month period ended on such date, and the consolidated cash flow statement
for the three month period ended on such date (the “Interim Financial
Statements”).

 

(b)          In accordance with Section 9.12, the Company shall, within 30 days
of the execution of this Agreement, deliver to the Parent and the Purchaser (i)
the audited consolidated financial statements of the Company and its
Subsidiaries as of and for the fiscal years ended December 31, 2011 and 2010,
consisting of the audited consolidated balance sheets as of such dates, the
audited consolidated income statements for the twelve (12) month periods ended
on such dates, and the audited consolidated cash flow statements for the twelve
(12) month periods ended on such dates (the “Audited Annual Financial
Statements”) and (ii) interim consolidated financial statements of the Company
and its Subsidiaries for the six month interim period ended June 30, 2012,
consisting of the consolidated balance sheet as of such date, the consolidated
income statement for the six month period ended on such date, and the
consolidated cash flow statement for the six month period ended on such date,
which have been reviewed by the Company’s auditors pursuant to Statement on
Auditing Standards No. 100 (the “Six Month Interim Financial Statements” and
together with the Unaudited Annual Financial Statements, the Interim Financial
Statements and the Audited Financial Statements, the “Financial Statements”).

 

(c)          The Financial Statements are complete and accurate and fairly
present, in conformity with U.S. GAAP applied on a consistent basis, the
financial position of the Company and its Subsidiaries as of the dates thereof
and the results of operations of the Company and its Subsidiaries for the
periods reflected therein subject, in the case of the Interim Financial
Statements, to normal year-end adjustments. The Financial Statements (i) were
prepared from the books and records of the Company and its Subsidiaries; (ii)
were prepared on an accrual basis in accordance with U.S. GAAP consistently
applied; (iii) contain and reflect all necessary adjustments and accruals for a
fair presentation of the Company and its Subsidiaries’ financial condition as of
their dates including for all warranty, maintenance, service and indemnification
obligations; and (iv) contain and reflect adequate provisions for all
liabilities for all material Taxes applicable to the Company and its
Subsidiaries with respect to the periods then ended. The Company shall, within
30 days of the Signing Date, deliver to Purchaser complete and accurate copies
of all “management letters” received by it from its accountants and all
responses since the Company’s inception by lawyers engaged by the Company and
its Subsidiaries to inquiries from its accountant or any predecessor
accountants.

 

23

 



 



(d)          Except as specifically disclosed, reflected or fully reserved
against on the Interim Balance Sheet, and for liabilities and obligations of a
similar nature and in similar amounts incurred in the ordinary course of
business since the date of the Interim Balance Sheet, there are no liabilities,
debts or obligations of any nature (whether accrued, fixed or contingent,
liquidated or unliquidated, asserted or unasserted or otherwise) relating to the
Company or any of its Subsidiaries. All debts and liabilities, fixed or
contingent, which should be included under U.S. GAAP on the Interim Balance
Sheet are included therein.

 

(e)          The balance sheet included in the Interim Financial Statements
accurately reflects the outstanding Indebtedness of the Company and its
Subsidiaries as of the date thereof. Except as set forth on Schedule 4.12, none
of the Company or any of its Subsidiaries has any Indebtedness.

 

(f)          All financial projections delivered by or on behalf of the Company
or the Manager to Purchaser with respect to the Business were prepared in good
faith using assumptions that the Company believes to be reasonable and, since
March 30, 2012, neither the Company nor the Manager is aware of the existence of
any fact or occurrence of any circumstances that is reasonably likely to have an
Material Adverse Effect.

 

4.13         Books and Records. The Company shall make all Books and Records of
the Company available to Purchaser for its inspection and shall deliver to
Purchaser complete and accurate copies of all documents referred to in the
Schedules to this Agreement or that Purchaser otherwise has requested within 30
days from the Signing Date. All Contracts, documents, and other papers or copies
thereof delivered to Purchaser by or on behalf of the Company are accurate,
complete, and authentic.

 

(a)          The Books and Records accurately and fairly, in reasonable detail,
reflect the transactions and dispositions of assets of and the providing of
services by the Company and its Subsidiaries. Each of the Companies maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that:

 

(i)          transactions are executed only in accordance with the respective
management’s authorization;

 

(ii)         all income and expense items are promptly and properly recorded for
the relevant periods in accordance with the revenue recognition and expense
policies maintained by the Company, as permitted by U.S. GAAP;

 

(iii)        access to assets is permitted only in accordance with the
respective management’s authorization; and

 

24

 

  

(iv)        recorded assets are compared with existing assets at reasonable
intervals, and appropriate action is taken with respect to any differences.

 

(b)          All accounts, books and ledgers of each of the Companies have been
properly and accurately kept and completed in all material respects, and there
are no material inaccuracies or discrepancies of any kind contained or reflected
therein. Except as disclosed on Schedule 4.13(b), the Companies do not have any
records, systems controls, data or information recorded, stored, maintained,
operated or otherwise wholly or partly dependent on or held by any means
(including any mechanical, electronic or photographic process, whether
computerized or not) which (including all means of access thereto and therefrom)
are not under the exclusive ownership (excluding licensed software programs) and
direct control of the Companies and which is not located at the relevant
offices.

 

4.14         Absence of Certain Changes. Since the Balance Sheet Date, each of
the Companies has conducted the Business in the ordinary course consistent with
past practices. Without limiting the generality of the foregoing, except as set
forth on Schedule 4.14, since the Balance Sheet Date, there has not been:

 

(a)          any Material Adverse Effect or any material diminishment in the
value to Purchaser of the transactions contemplated hereby;

 

(b)          any transaction, Contract or other instrument entered into, or
commitment made, by any of the Companies relating to its business, or any of the
Companies’ assets (including the acquisition or disposition of any assets) or
any relinquishment by any of the Companies of any Contract or other right, in
either case other than transactions and commitments in the ordinary course of
business consistent in all respects, including kind and amount, with past
practices and those contemplated by this Agreement;

 

(c)          (i) any redemption of, declaration, setting aside or payment of any
dividend or other distribution with respect to any capital stock or other equity
interests in any of the Companies; (ii) any issuance by any of the Companies of
shares of capital stock or other equity interests in any of the Companies, or
(iii) any repurchase, redemption or other acquisition, or any amendment of any
term, by any of the Companies of any outstanding shares of capital stock or
other equity interests in such company;

 

(d)          (i) any creation or other incurrence of any Lien other than
Permitted Liens on any Units or any of the Companies’ assets, and (ii) any
making of any loan, advance or capital contributions to or investment in any
Person by any of the Companies;

 

(e)          any material personal property damage, destruction or casualty loss
or personal injury loss (whether or not covered by insurance) affecting the
business or assets of any of the Companies, taken as a whole;

 

25

 

 

(f)          increased benefits payable under any existing severance or
termination pay policies or employment agreements; entered into any employment,
deferred compensation or other similar agreement (or amended any such existing
agreement) with any director, officer, manager or employee of any of the
Companies; established, adopted or amended (except as required by law) any
bonus, profit-sharing, thrift, pension, retirement, deferred compensation,
compensation, stock option, restricted stock or other benefit plan or
arrangement covering any director, officer, manager or employee of any of the
Companies; or increased any compensation, bonus or other benefits payable to any
director, officer, manager or employee of any of the Companies, other than
increases to non-officer employees in the ordinary course of business consistent
with past practices;

 

(g)         any material labor dispute, other than routine individual
grievances, or any activity or proceeding by a labor union or representative
thereof to organize any employees of any of the Companies, which employees were
not subject to a collective bargaining agreement at the Balance Sheet Date, or
any lockouts, strikes, slowdowns, work stoppages or threats thereof by or with
respect to any employees of any of the Companies;

 

(h)         any sale, transfer, lease to others or otherwise disposition of any
of its assets by any of the Companies except for inventory sold in the ordinary
course of business consistent with past practices or immaterial amounts of other
Tangible Personal Property not required by its business;

 

(i)          (i) any amendment to or termination of any Material Contract, (ii)
any amendment to any material license or material permit from any Authority held
by any of the Companies, (iii) any receipt of any notice of termination of any
of the items referenced in (i) and (ii); and (iv) a material default by any of
the Companies under any Material Contract, or any material license or material
permit from any Authority held by any of the Companies;

 

(j)          any capital expenditure by the Companies in excess in any fiscal
month of an aggregate of $35,000 or entering into any lease of capital equipment
or property under which the annual lease charges exceed $50,000 in the aggregate
by the Companies;

 

(k)         any institution of litigation, settlement or agreement to settle any
litigation, action, proceeding or investigation before any court or governmental
body relating to any of the Companies or their property or suffering of any
actual or threatened litigation, action, proceeding or investigation before any
court or governmental body relating to any of the Companies or their property;

 

(l)          any loan of any monies to any Person or guarantee of any
obligations of any Person by any of the Companies;

 

(m)        except as required by GAAP, any change in the accounting methods or
practices (including, without limitation, any change in depreciation or
amortization policies or rates) of any of the Companies or any revaluation of
any of the assets of any of the Companies;

 

(n)         amended its organizational documents, or engaged in any merger,
consolidation, reorganization, reclassification, liquidation, dissolution or
similar transaction;

 

(o)         acquired the assets (other than acquisitions of inventory in the
ordinary course of business consistent with past practice) or business of any
Person;

 

26

 

  

(p)          any material Tax election made by any of the Companies outside of
the ordinary course of business consistent with past practice, or any material
Tax election changed or revoked by any of the Companies; any material claim,
notice, audit report or assessment in respect of Taxes settled or compromised by
any of the Companies; any annual Tax accounting period changed by any of the
Companies; any Tax allocation agreement, Tax sharing agreement, Tax indemnity
agreement or closing agreement relating to any Tax entered into by any of the
Companies; or any right to claim a material Tax refund surrendered by any of the
Companies;

 

(q)          Since the Balance Sheet Date through and including the date hereof,
none of the Companies has taken any action nor has any event occurred which
would have violated the covenants of the Company set forth in Section 9.1 herein
if such action had been taken or such event had occurred between the date hereof
and the Closing Date; or

 

(r)          any commitment or agreement to do any of the foregoing.

 

4.15         Properties; Title to the Companies’ Assets.

 

(a)          Except as set forth on Schedule 4.15(a), the Tangible Personal
Property have no defects, are in good operating condition and repair and
function in accordance with their intended uses (ordinary wear and tear
excepted) and have been properly maintained, and are suitable for their present
uses and meet all specifications and warranty requirements with respect thereto.

 

(b)          Schedule 4.15(b) sets forth a description and location of each item
of the Tangible Personal Properties, as of a date within five days of the date
of this Agreement. All of the Tangible Personal Properties are located at the
offices of the Companies.

 

(c)          The Companies have good, valid and marketable title in and to, or
in the case of the Office Lease and the assets which are leased or licensed
pursuant to Contracts, a valid leasehold interest or license in or a right to
use, all of their assets reflected on the Interim Balance Sheet or acquired
after March 31, 2012. Except as set forth on Schedule 4.15(c), no such asset is
subject to any Liens other than Permitted Liens. The Companies’ assets
constitute all of the assets of any kind or description whatsoever, including
goodwill, for the Companies to operate the business of the Companies immediately
after the Closing in the same manner as the business of the Companies is
currently being conducted.

 

4.16         Litigation. Except as provided on Schedule 4.16, there is no Action
(or any basis therefor) pending against, or, to the best knowledge of the
Representing Parties, threatened, against or affecting, any of the Companies or
their assets or the Manager (solely with respect to any Action against the
Manager that relates to the Business) or any of their respective officers or
directors, any Class A Member, the Business, or the Company’s equity interest in
its Subsidiaries’ or Portfolio Companies’ assets or any Contract before any
court, Authority or official or which in any manner challenges or seeks to
prevent, enjoin, alter or delay the transactions contemplated hereby or by the
Additional Agreements. Except as provided on Schedule 4.16, there are no
outstanding judgments against the Company, its Subsidiaries, Portfolio
Companies, any Class A Member or the Manager. Except as provided on Schedule
4.16, none of the Company nor any of its Subsidiaries is now, nor has it been in
the past three (3) years, subject to any proceeding with any Authority.

  

27

 



 

4.17         Contracts.

 

(a)          Schedule 4.17(a) lists all material Contracts, oral or written
(collectively, "Material Contracts") to which any of the Companies is a party
and which are currently in effect and constitute the following:

 

(i)          all Contracts that require annual payments or expenses by, or
annual payments or income to, the Companies of $50,000 or more (other than
standard purchase and sale orders entered into in the ordinary course of
business consistent with past practice);

 

(ii)         all sales, advertising, agency, lobbying, broker, sales promotion,
market research, marketing or similar contracts and agreements, in each case
requiring the payment of any commissions by the Companies in excess of $50,000
annually;

 

(iii)        all employment Contracts, employee leasing Contracts, and
consultant and sales representatives Contracts with any current or former
officer, director, employee or consultant of any of the Companies or other
Person, under which any of the Companies (A) has continuing obligations for
payment of annual compensation of at least $50,000 (other than oral arrangements
for at-will employment), (B) has severance or post termination obligations to
such Person (other than COBRA obligations), or (C) has an obligation to make a
payment upon consummation of the transactions contemplated hereby or as a result
of a change of control of any of the Companies;

 

(iv)        all Contracts creating a joint venture, strategic alliance, limited
liability company and partnership agreements to which any of the Companies is a
party;

 

(v)         all Contracts relating to any acquisitions or dispositions of assets
by any of the Companies;

 

(vi)        all Contracts for material licensing agreements, including Contracts
licensing Intellectual Property Rights, other than “shrink wrap” licenses;

 

(vii)       all Contracts relating to secrecy, confidentiality and nondisclosure
agreements restricting the conduct of any of the Companies or substantially
limiting the freedom of any of the Companies to compete in any line of business
or with any Person or in any geographic area;

 

(viii)      all Contracts relating to patents, trademarks, service marks, trade
names, brands, copyrights, trade secrets and other Intellectual Property Rights
of any of the Companies;

 

28

 

 

(ix)         all Contracts providing for guarantees, indemnification
arrangements and other hold harmless arrangements made or provided by the
Companies, including all ongoing agreements for repair, warranty, maintenance,
service, indemnification or similar obligations;

 

(x)          all Contracts with or pertaining to any of the Companies to which
any Member or any Affiliate of any Member is a party;

 

(xi)         all Contracts relating to property or assets (whether real or
personal, tangible or intangible) in which any of the Companies hold a leasehold
interest (including the Leases) and which involve payments to the lessor
thereunder in excess of $5,000 per month;

 

(xii)        all Contracts relating to outstanding Indebtedness, including
financial instruments of indenture or security instruments (typically
interest-bearing) such as notes, mortgages, loans and lines of credit;

 

(xiii)       any Contract relating to the voting or control of the equity
interests of any of the Companies or the election of directors of any of the
Companies (other than the Organizational Documents of the Companies);

 

(xiv)      any Contract not cancellable by any of the Companies with no more
than 60 days’ notice if the effect of such cancellation would result in monetary
penalty to the Companies in excess of $50,000 per the terms of such contract;

 

(xv)       any Contract that can be terminated, or the provisions of which are
altered, as a result of the consummation of the transactions contemplated by
this Agreement or any of the Additional Agreements to which the Company is a
party; and

 

(xvi)      any Contract for which any of the benefits, compensation or payments
(or the vesting thereof) will be increased or accelerated by the consummation of
the transactions contemplated hereby or the amount or value thereof will be
calculated on the basis of any of the transactions contemplated by this
Agreement.

 

(b)          Except as set for the on Schedule 4.17(b), each Contract is a valid
and binding agreement, and is in full force and effect, and none of the
Companies that is party thereto nor, to the Company’s best knowledge, any other
party thereto, is in breach or default (whether with or without the passage of
time or the giving of notice or both) under the terms of any such Material
Contract. Except as set for the on Schedule 4.17(b), none of the Companies has
assigned, delegated, or otherwise transferred any of its rights or obligations
with respect to any Material Contracts, or granted any power of attorney with
respect thereto or to any of the Companies’ assets. Except as set for the on
Schedule 4.17(b), no Contract (i) requires any of the Companies to post a bond
or deliver any other form of security or payment to secure its obligations
thereunder or (ii) imposes any non-competition covenants that may be binding on,
or restrict the Business or require any payments by or with respect to Purchaser
or any of its Affiliates. The Company and Manager shall, within 30 days of the
Signing Date, provide to Purchaser true and correct (A) fully executed copies of
each written Material Contract and (B) written summaries of each oral Material
Contract.

 

29

 

 

(c)          Except as set forth on Schedule 4.17(c), none of the execution,
delivery or performance by the Company of this Agreement or Additional
Agreements to which the Company is a party or the consummation by the Company of
the transactions contemplated hereby or thereby constitutes a default under or
gives rise to any right of termination, cancellation or acceleration of any
obligation of any of the Companies or to a loss of any material benefit to which
any of the Companies are entitled under any provision of any Material Contract.

 

(d)          Except as set for the on Schedule 4.17(d), each of the Companies is
in compliance with all covenants, including all financial covenants, in all
notes, indentures, bonds and other instruments or agreements evidencing any
Indebtedness.

 

4.18         Insurance.

 

(a)          Schedule 4.18 contains a true, complete and correct list (including
the names and addresses of the insurers, the names of the Persons if other than
the Companies to whom such insurance policies have been issued, the expiration
dates thereof, the annual premiums and payment terms thereof, whether it is a
“claims made” or an “occurrence” policy and a brief identification of the nature
of the policy) of all liability, property, workers’ compensation and other
insurance policies currently in effect that insure the property, assets or
business of any of the Company or its Subsidiaries or their respective employees
(other than self-obtained insurance policies by such employees). Each such
insurance policy is valid and binding and in full force and effect, all premiums
due thereunder have been paid and each of the Companies are in compliance in all
material respects with the terms and conditions of all such policies and none of
the Companies has received any notice of cancellation or termination in respect
of any such policy or default thereunder. The Company believes such insurance
policies, in light of the nature of the Company’s Business, assets and
properties, are in amounts and have coverage that are reasonable and customary
for Persons engaged in such business and having such assets and properties. To
the knowledge of the Company, the Person to whom such policy has been issued,
has not received notice that any insurer under any policy referred to in this
Section 4.18 is denying liability with respect to a claim thereunder or
defending under a reservation of rights clause. Except as set forth on Schedule
4.18, within the last two (2) years none of the Companies has filed for any
claims exceeding $100,000 against any of its insurance policies, exclusive of
automobile and health insurance policies.

 

(b)          None of the Companies has received written notice from any of its
insurance carriers or brokers that any premiums will be materially increased in
the future, and does not have any reason to believe that any insurance coverage
listed on Schedule 4.18 will not be available in the future on substantially the
same terms as now in effect.

 

4.19         Licenses and Permits. Schedule 4.19 correctly lists each license,
franchise, permit, order or approval or other similar authorization affecting,
or relating in any way to, the Business, together with the name of the Authority
issuing the same (the “Permits”). Except as indicated on Schedule 4.19, such
Permits are valid and in full force and effect, and none of the Permits will,
assuming the related Third Party Consent has been obtained or waived prior to
the Closing Date, be terminated or impaired or become terminable as a result of
the transactions contemplated hereby. The Companies have all Permits necessary
to operate the Business. Each Portfolio Company has all Permits necessary to
operate their respective businesses.

  

30

 



 

4.20         Compliance with Laws. Except as set forth on Schedule 4.20(a), none
of the Companies is in violation of, has violated, and to the Company’s best
knowledge, is neither under investigation with respect to nor has been
threatened to be charged with or given notice of any violation or alleged
violation of, any Law, or judgment, order or decree entered by any court,
arbitrator or Authority, domestic or foreign, nor is there any basis for any
such charge and within the last 24 months none of the Companies has received any
subpoenas by any Authority.

 

(a)          Without limiting the foregoing paragraph, none of the Companies are
in violation of, have not violated, and to the Company’s best knowledge are
under investigation with respect to nor has been threatened or charged with or
given notice of any violation of any provisions of:

 

(i)          Any Law applicable due to the specific nature of the Business;

 

(ii)         the Foreign Corrupt Practices Act;

 

(iii)        the Ethics in Government Act;

 

(iv)        the Lobbying Disclosure Act;

 

(v)         any comparable or similar Law of any jurisdiction; or

 

(vi)        any Law regulating or covering conduct in, or the nature of, the
workplace, including regarding sexual harassment or, on any impermissible basis,
a hostile work environment.

 

Except as set forth on Schedule 4.20(a), no permit, license or registration is
required by the Companies in the conduct of their respective businesses under
any of the Laws described in this Section 4.20.

 

4.21         Intellectual Property.

 

(a)          Each of the Companies owns, free and clear of all Liens (except
with respect to the Intellectual Property Licenses), other than Permitted Liens,
or otherwise possesses a valid right to use, all Intellectual Property Rights
necessary to conduct its business as currently operated. Schedule 4.21(a) sets
forth a true, correct and complete list of all registered patents, trademarks,
service marks, trade names, Internet domain names and copyrights of each of the
Companies and any applications for any of the foregoing (collectively,
"Registered Intellectual Property"), specifying as to each, as applicable: (i)
the nature of such Intellectual Property Right; (ii) the owner of such
Intellectual Property Right; (iii) the jurisdictions by or in which such
Intellectual Property Right has been issued or registered or in which an
application for such issuance or registration has been filed, including the
respective registration or application numbers; and (iv) all licenses,
sublicenses and other agreements pursuant to which any Person is authorized to
use such Intellectual Property Right.

 

31

 

  

(b)          Except as set forth on Schedule 4.21(b), (A) all Registered
Intellectual Property is currently in the name of one of the Companies (as
indicated on Schedule 4.21(a)) and is in full force and effect, (B) no
Registered Intellectual Property that is the subject of an application or
registration has been canceled, abandoned, adjudicated invalid or otherwise
terminated, and (C) all renewal and maintenance fees in respect of the
Registered Intellectual Property (if applicable) have been duly paid.

 

(c)          Schedule 4.21(c) includes a list of all (i) unregistered trademarks
and service marks owned by each of the Companies and material to the operation
of the business of each of the Companies; (ii) software owned by each of the
Companies and material to the operation of the business of each of the
Companies; and (iii) material licenses, sublicenses and other agreements as to
which any of the Companies is a party and (A) pursuant to which any of the
Companies is authorized to use any Intellectual Property Rights of any third
party (excluding Commercial Software) ("Third Party Licenses") or (B) pursuant
to which any third party is authorized to use, sell, distribute or license any
Intellectual Property Rights owned by any of the Companies or has been engaged
to develop any Intellectual Property Rights on behalf of any of the Companies,
other than standard purchase orders for the purchase of any products or services
of any of the Companies and other than any such authorizations or engagements
entered into by any of the Companies in the ordinary course of business in
accordance with past practice (together with the Third Party Licenses,
"Intellectual Property Licenses"). None of the Companies uses any Intellectual
Property Rights of any third parties, other than Commercial Software, except
pursuant to any Third Party Licenses.

 

(d)          Within the past three (3) years (or prior thereto if the same is
still pending or subject to appeal or reinstatement), none of the Companies have
been sued or been a defendant in any claim, suit, action or proceeding relating
to its business that involves or involved a claim (i) of infringement or other
violation of any patent, trademark, service mark, copyright or other
Intellectual Property Rights of any other Person, (ii) challenging the
ownership, right to use or the validity of any Intellectual Property Rights
owned by or exclusively licensed to any of the Companies (collectively, the
"Company Intellectual Property"); or (iii) opposing or attempting to cancel any
of the Companies' rights in the Company Intellectual Property. Except as set
forth on Schedule 4.21(d), to the Company's actual knowledge, there is no
pending or threatened claim made by any Person and, during the three (3) years
preceding the date of this Agreement, no Person has made or threatened to make
any claim, (i) that any of the Companies has infringed or otherwise violated, or
is infringing on or otherwise violating, any patent, trademark, service mark,
copyright or other Intellectual Property Right of such other Person, (ii)
challenging the ownership, right to use or the validity of any Company
Intellectual Property; or (iii) opposing or attempting to cancel any of the
Companies' rights in the Company Intellectual Property. To the actual knowledge
of the Company, no Person is infringing or otherwise violating any of the
Company Intellectual Property. Except as set forth in Schedule 4.21(d), none of
the Companies is subject to any outstanding order, judgment, decree, stipulation
or agreement restricting the use of any Intellectual Property Rights owned by
any of the Companies or restricting the licensing thereof by any of the
Companies to any Person

 

32

 

 

(e)          Neither the current use by the Companies or their Affiliates, of
the Intellectual Property Rights infringes, nor the use by the Companies or any
of their Affiliates, of the Intellectual Property Rights after the Closing will
infringe, the rights of any other Person. Any Intellectual Property Right used
by the Companies in the performance of any services under any Contract is, and
upon the performance of such Contract remains, owned by such company and no
client, customer or other third-party has any claim of ownership on the
Intellectual Property Right.

 

(f)          Except as disclosed on Schedule 4.21(f), all employees, agents,
consultants or contractors who have contributed to or participated in the
creation or development of any Intellectual Property Rights, any copyrightable,
patentable or trade secret material on behalf of any of the Companies either:
(i) is a party to a “work-for-hire” agreement under which the respective Company
is deemed to be the original owner/author of all property rights therein; or
(ii) has executed an assignment or an agreement to assign in favor of the
respective Company (or such predecessor in interest, as applicable) all right,
title and interest in such material.

 

(g)          None of the execution, delivery or performance by the Company of
this Agreement or any of the Additional Agreements to which the Company is a
party or the consummation by the Company of the transactions contemplated hereby
or thereby will cause any material item of Intellectual Property Rights owned,
licensed, used or held for use by the Companies immediately prior to the Closing
not to be owned, licensed or available for use by the Companies on identical
terms and conditions immediately following the Closing.

 

(h)          The Companies have each taken reasonable measures to safeguard and
maintain the confidentiality and value of all trade secrets and other items of
Company Intellectual Property that are confidential and all other confidential
information, data and materials licensed by the Companies or otherwise used in
the operation of the businesses of any of the Companies.

 

(i)          No government funding or university, college or other facilities of
any institution of higher education were used in the development of any Company
Intellectual Property.

 

4.22         Customers and Suppliers.

 

(a)          Schedule 4.22(a) sets forth a list of the Companies’ twenty-five
(25) largest customers and the twenty-five (25) largest suppliers as measured by
the dollar amount of purchases therefrom or thereby, for the Company’s December
31, 2011 and 2010 fiscal years and for the first six months of the Company’s
December 31, 2012 fiscal year (such six month period, the “2012 Period”),
showing the approximate total sales by the Companies to each such customer and
the approximate total purchases by the Companies from each such supplier, during
each such period.

 

(b)          Except as indicated on Schedule 4.22(b), no supplier listed on
Schedule 4.22(a) and, to the actual knowledge of the Company, no customer listed
on Schedule 4.22(a), has (i) terminated its relationship with any of the
Companies, (ii) materially reduced its business with any of the Companies or
materially and adversely modified its relationship with the Companies as a
whole, (iii) notified any of the Companies in writing of its intention to take
any such action, or (iv) to the Knowledge of the Company, become insolvent or
subject to bankruptcy proceedings.

 

33

 

  

4.23         Accounts Receivable and Payable; Loans.

 

(a)          All accounts receivable and notes of the Companies reflected on the
Financial Statements, and all accounts receivable and notes arising subsequent
to the date thereof, represent valid obligations arising from services actually
performed or goods actually sold by the Companies in the ordinary course of
business consistent with past practice. The accounts payable of the Companies
reflected on the Financial Statements, and all accounts payable arising
subsequent to the date thereof, arose from bona fide transactions in the
ordinary course consistent with past practice.

 

(b)          To the best of the Company’s knowledge, there is no contest, claim,
or right of setoff in any agreement with any maker of an account receivable or
note relating to the amount or validity of such account, receivables or note
that could reasonably result in a Material Adverse Effect. Except as set forth
on Schedule 4.23(b), to the best knowledge of the Company all accounts,
receivables or notes are good and collectible in the ordinary course of
business.

 

(c)          The information set forth on Schedule 4.23(c) separately identifies
any and all accounts, receivables or notes of the Company and its Subsidiaries
which are owed by any Affiliate of the Company or any of its Subsidiaries.
Except as set forth on Schedule 4.23(c), none of the Companies is indebted to
any of its Affiliates and no Affiliates are indebted to the Companies..

 

4.24         Pre-payments. Except as set forth on Schedule 4.24, none of the
Companies has received any payments with respect to any services to be rendered
or goods to be provided after the Closing except in the ordinary course of
business.

 

4.25         Employees.

 

(a)          Schedule 4.25(a) sets forth a true, correct and complete list of
each of the employees and independent contractors of each of the Companies as of
March 30, 2012, setting forth the name, department, title, employment or
engagement commencement date, current salary or compensation rate for each such
person and total compensation (including bonuses) paid to each such person for
the fiscal year ended December 31, 2011. Unless indicated in such list, no
salaried employee or independent contractor included in such list (i) is
currently on leave, (ii) has given written notice of his or her intent to
terminate his or her relationship with any of the Companies, or (iii) has
received written notice of such termination from any of the Companies. To the
actual knowledge of the Companies, no salaried employee or independent
contractor (but specifically excluding all account executives) included in such
list that earned an aggregate amount of compensation in excess of $75,000 in the
2011 calendar year intends to terminate his or her relationship with any of the
Companies within six (6) months following the Closing Date. Schedule 4.25(a)
sets forth all proceedings, governmental investigations or administrative
proceedings of any kind against any of the Companies of which such company has
been notified regarding its employees or employment practices, or operations as
they pertain to conditions of employment within two (2) years preceding the date
of this Agreement.

 

34

 

  

(b)          Except for Key Employees and Existing Employment Agreements, the
Representing Parties have not promised any employee, consultant or agent of the
Company and its Subsidiaries that he or she will continue to be employed by or
render services to the Companies or receive any particular benefits from any of
the Companies or Purchaser, or any of their respective Affiliates on or after
the Closing

 

(c)          Except as set forth on Schedule 4.25(c), none of the Companies is a
party to or subject to any employment contract, consulting agreement, collective
bargaining agreement, confidentiality agreement restricting the activities of
the Companies, non-competition agreement restricting the activities of the
Companies, or any similar agreement, and there has been no activity or
proceeding by a labor union or representative thereof to organize any employees
of the Companies.

 

(d)          There are no pending or, to the knowledge of the Company,
threatened claims or proceedings against any of the Companies under any worker's
compensation policy or long-term disability policy.

 

(e)          Except as would not have a Material Adverse Effect, the Companies
have properly classified all of their employees as exempt or non- exempt.

 

4.26         Employment Matters.

 

(a)          Schedule 4.26(a) sets forth a true and complete list of every
employment agreement (each an “Existing Employment Agreement”), commission
agreement, employee group or executive medical, life, or disability insurance
plan, and each incentive, bonus, profit sharing, retirement, deferred
compensation, equity, phantom stock, stock option, stock purchase, stock
appreciation right or severance plan of the Company and its Subsidiaries and the
Manager, to the extent that any such agreement relates to the Business of the
Company, now in effect or under which the Company and its Subsidiaries has or
might have any obligation, or any understanding between the Company and its
Subsidiaries and any employee concerning the terms of such employee’s employment
that does not apply to the Company and its Subsidiaries or the Manager (to the
extent such employment relates to that of the Company) employees generally
(collectively, “Labor Agreements”). Prior to Closing the Company has previously
delivered to Purchaser copies of each such Labor Agreement, any employee
handbook or policy statement of the Company and its Subsidiaries, and complete
and correct information concerning the Company employees, including with respect
to the (i) name, residence address; (ii) position; (iii) compensation; (iv)
vacation and other fringe benefits; (v) claims under any benefit plan; and (vii)
resident alien status (if applicable). Schedule 4.26(a) sets forth a true and
complete list of the names, addresses and titles of the directors, officers and
managers of each of the Company and its Subsidiaries.

 

(b)          Except as disclosed on Schedule 4.26(b) as of Closing:

 

35

 

 

(i)          All employees of the Company, the Subsidiaries and the Manager, to
the extent that the Manager has retained employees on behalf of the Company, are
employees at will, and the employment of each employee by the Company, its
Subsidiaries or the Manager may be terminated immediately by the Company, its
Subsidiaries or the Manager as applicable, without any cost or liability except
severance in accordance with the Company, its Subsidiaries and the Manager’s
standard severance practice as disclosed on Schedule 4.26(b);

 

(ii)         To the best knowledge of the Company, no employee of the Company
and its Subsidiaries or the Manager (solely with respect to the Company) has any
plan to terminate his or her employment now or in the near future, whether as a
result of the transactions contemplated hereby or otherwise;

 

(iii)        To the best knowledge of the Company, no employee of the Company
and its Subsidiaries or the Manager (solely with respect to the Company), in the
ordinary course of his or her duties, has breached or will breach any obligation
to a former employer in respect of any covenant against competition or
soliciting clients or employees or servicing clients or confidentiality or any
proprietary right of such former employer; and

 

(iv)        The Companies and the Manager are not a party to any collective
bargaining agreement, has any material labor relations problems, and there is no
pending representation question or union organizing activity respecting
employees of the Companies.

 

(c)          The Company, its Subsidiaries and the Manager have complied in all
material respects with all Labor Agreements and all applicable laws relating to
employment or labor. There is no legal prohibition with respect to the permanent
residence of any employee of the Company or its Subsidiaries in the United
States or his or her permanent employment by the Company. Except as disclosed on
Schedule 4.26(c), no present or former employee, officer, director or manager of
the Company or its Subsidiaries has, or will have at the Closing Date, any
material claim against the Company or its Subsidiaries for any matter including
for wages, salary, or vacation or sick pay, or otherwise under any Labor
Agreement. All accrued obligations of the Company or its Subsidiaries applicable
to its employees, whether arising by operation of Law, by Contract, by past
custom or otherwise, for payments by the Company or its Subsidiaries to any
trust or other fund or to any Authority, with respect to unemployment or
disability compensation benefits, social security benefits, under ERISA or
otherwise, have been paid or adequate accruals have been made.

 

36

 

 

4.27         Withholding. Except as disclosed on Schedule 4.27, all obligations
of the Company and its Subsidiaries, applicable to its employees, whether
arising by operation of Law, by contract, by past custom or otherwise, or
attributable to payments by the Company or its Subsidiaries to trusts or other
funds or to any governmental agency, with respect to unemployment compensation
benefits, social security benefits or any other benefits for its employees with
respect to the employment of said employees through the date hereof have been
paid or adequate accruals therefor have been made on the Financial Statements.
Except as disclosed on Schedule 4.27, all reasonably anticipated obligations of
the Company and its Subsidiaries with respect to such employees (except for
those related to wages during the pay period immediately prior to the Closing
Date and arising in the ordinary course of business), whether arising by
operation of Law, by contract, by past custom, or otherwise, for salaries and
holiday pay, bonuses and other forms of compensation payable to such employees
in respect of the services rendered by any of them prior to the date hereof have
been or will be paid by the Company and its Subsidiaries prior to the Closing
Date.

 

4.28         Employee Benefits and Compensation.

 

(a)          Schedule 4.28 sets forth a true and complete list of each “employee
benefit plan” (as defined in Section 3(3) of ERISA), bonus, deferred
compensation, equity-based or non-equity-based incentive, severance or other
plan or written agreement relating to employee or director benefits or employee
or director compensation or fringe benefits, maintained or contributed to by the
Company or its Subsidiaries at any time during the 7-calendar year period
immediately preceding the date hereof and/or with respect to which the Company
or its Subsidiaries could incur or could have incurred any direct or indirect,
fixed or contingent liability (each a “Plan” and collectively, the “Plans”).
Each Plan is and has been maintained in substantial compliance with all
applicable laws, including but not limited to ERISA, and has been administered
and operated in all material respects in accordance with its terms.

 

(b)          Each Plan which is intended to be “qualified” within the meaning of
Section 401(a) of the Code, has received a favorable determination letter from
the Internal Revenue Service and, to the knowledge of the Manager and the
Company, no event has occurred and no condition exists which could reasonably be
expected to result in the revocation of any such determination. No event which
constitutes a “reportable event” (as defined in Section 4043(c) of ERISA) for
which the 30-day notice requirement has not been waived by the Pension Benefit
Guaranty Corporation (the “PBGC”) has occurred with respect to any Plan. No Plan
subject to Title IV of ERISA has been terminated or is or has been the subject
of termination proceedings pursuant to Title IV of ERISA. Full payment has been
made of all amounts which the Company or any of its Subsidiaries was required
under the terms of the Plans to have paid as contributions to such Plans on or
prior to the date hereof (excluding any amounts not yet due) and no Plan which
is subject to Part 3 of Subtitle B of Title I of ERISA has incurred an
“accumulated funding deficiency” (within the meaning of Section 302 of ERISA or
Section 412 of the Code), whether or not waived.

 

(c)          Neither the Company nor to the knowledge of the Manager and the
Company, any other “disqualified person” or “party in interest” (as defined in
Section 4975(e)(2) of the Code and Section 3(14) of ERISA, respectively), has
engaged in any transaction in connection with any Plan that could reasonably be
expected to result in the imposition of a penalty pursuant to Section 502(i) of
ERISA, damages pursuant to Section 409 of ERISA or a tax pursuant to Section
4975(a) of the Code. The Company or its Subsidiaries has not maintained any Plan
(other than a Plan which is intended to be “qualified” within the meaning of
Section 401(a) of the Code) which provides benefits with respect to current or
former employees or directors following their termination of service with the
Company or its Subsidiaries (other than as required pursuant to COBRA). Each
Plan subject to the requirements of COBRA has been operated in substantial
compliance therewith.

 

37

 

  

(d)          No individual will accrue or receive additional benefits, service
or accelerated rights to payment of benefits as a direct result of the
Transaction. No material liability, claim, investigation, audit, action or
litigation has been incurred, made, commenced or, to the knowledge of the
Manager and the Company, threatened, by or against any Plan or the Company or
any of its Subsidiaries with respect to any Plan (other than for benefits
payable in the ordinary course and PBGC insurance premiums). No Plan or related
trust owns any securities in violation of Section 407 of ERISA. With respect to
each Plan which is an “employee pension benefit plan” (as defined in Section
3(2) of ERISA) as of the most recent actuarial valuation report prepared for
each such Plan, the aggregate present value of the accrued liabilities thereof
(determined in accordance with Statement of Financial Accounting Standards No.
35) did not exceed the aggregate fair market value of the assets allocable
thereto.

 

(e)          No Plan is a “multiemployer plan” (as defined in Section 4001(a)(3)
of ERISA) and neither the Company nor any of the Subsidiaries have not been
obligated to contribute to any multiemployer plan. No material liability has
been, or could reasonably be expected to be, incurred under Title IV of ERISA
(other than for PBGC insurance premiums payable in the ordinary course) or
Section 412(f) or (n) of the Code, by the Company or any entity required to be
aggregated with the Company pursuant to Section 4001(b) of ERISA and/or Section
414 (b), (c), (m) or (o) of the Code with respect to any “employee pension
benefit plan” (as defined in Section 3(2) of ERISA).

 

(f)          There is no unfunded non-tax-qualified Plan which provides a
pension or retirement benefit.

 

(g)          Neither the Company nor any of its Subsidiaries has made any
commitment to create or cause to exist any employee benefit plan which is not
listed on Schedule 4.28, or to modify, change or terminate any Plan (other than
as may be necessary for compliance with applicable law).

 

(h)          Neither the Company nor any of its Subsidiaries has any plan,
arrangement or agreement providing for “deferred compensation” that is subject
to Section 409A(a) of the Code, or any plan, arrangement or agreement that is
subject to Section 409A(b) of the Code.

 

(i)          With respect to each Plan, the Company has delivered or caused to
be delivered to Purchaser and its counsel true and complete copies of the
following documents, as applicable, for each respective Plan — (i) all Plan
documents, with all amendments thereto; (ii) the current summary plan
description with any applicable summaries of material modifications thereto as
well as any other material employee or government communications; (iii) all
current trust agreements and/or other documents establishing Plan funding
arrangements; (iv) the most recent IRS determination letter and, if a request
for such a letter has been filed and is currently pending with the IRS, a copy
of such filing; (v) the three most recently prepared IRS Forms 5500; (vi) the
three most recently prepared financial statements; and (vii) all material
related contracts, including without limitation, insurance contracts, service
provider agreements and investment management and investment advisory
agreements.

 

38

 

  

4.29         Real Property.

 

(a)          Except as set forth on Schedule 4.29(a), none of the Companies owns
any Real Property nor have they owned any Real Property since January 1, 2009.
The Companies have not agreed (and are not otherwise obligated) to purchase any
real property and, except as may be set forth in the Leases, they do not own an
option to purchase any real property.

 

(b)          Schedule 4.29(b) lists all real estate in which any of the
Companies owns, or otherwise has an interest in, any Real Property, including
under any Real Property lease, sublease, space sharing, license or other
occupancy agreement (collectively the "Leased Real Properties"). The Leased Real
Properties constitute all of the real property currently used or occupied by the
Companies in connection with the businesses of the Companies as presently
conducted. The Company has made available to the Purchaser a true, complete and
correct copy of each lease, sublease or any other material agreement pertaining
to any of the Leased Real Properties (collectively, the "Leases"). The
applicable Company that is the lessee or sublessee under such Lease is the sole
owner of the lessee's or sublessee's interest in such Lease, and such Company
has not encumbered or otherwise hypothecated any of its interest therein.

 

(c)          Except as set forth on Schedule 4.29(c), each Lease is in full
force and effect and creates in favor of the Companies, as applicable, a good,
valid, subsisting and enforceable title to its respective leasehold estates in
the applicable Leased Real Property, free and clear of all Liens. None of the
Companies has breached or violated any local zoning ordinance, and no notice
from any Person has been received by or served upon the applicable company and
is outstanding, or to the actual knowledge of the Company, claiming any
violation of any local zoning ordinance, or, to the actual knowledge of the
Company, threatened, and no claim, judicial suit or proceeding or other
adversarial action is pending or, to the actual knowledge of the Company,
threatened by the Companies, as applicable, listed as the lessee or sublessee
under such Lease against the lessor under such Lease, or to the actual knowledge
of the Company, by the lessor under such Lease against such entity. The
Companies have the right to use the Leased Real Properties pursuant to the terms
of the Leases and, to the Knowledge of the Company, there are no Liens on such
Leased Real Properties (other than Permitted Liens) that materially interfere
with the Companies' business as presently conducted.

 

(d)          Except as set forth on Schedule 4.29(d), none of the Companies has
experienced any material interruption in the delivery of adequate quantities of
any utilities (including electricity, natural gas, potable water, water for
cooling or similar purposes and fuel oil) or other public services (including
sanitary and industrial sewer service) required by any of the Companies in the
operation of their respective businesses.

 

39

 

 

(e)          With respect to the Office Lease: (i) it is valid, binding and in
full force and effect; (ii) all rents and additional rents and other sums,
expenses and charges due thereunder have been paid; (iii) the lessee has been in
peaceable possession since the commencement of the original term thereof; (iv)
no waiver, indulgence or postponement of the lessee’s obligations thereunder has
been granted by the lessor; (v) there exists no default or event of default
thereunder by any of the Companies or, to the knowledge of the Company and the
Manager, by any other party thereto; (vi) there exists no occurrence, condition
or act which, with the giving of notice, the lapse of time or the happening of
any further event or condition, would become a default or event of default by
any of the Companies thereunder; and (vii) there are no outstanding claims of
breach or indemnification or notice of default or termination thereunder. The
Companies hold the leasehold estate on the Office Leases, free and clear of all
Liens, except for Liens of mortgagees of the Real Property in which such
leasehold estate is located. The Real Property leased by the Companies is in a
state of maintenance and repair in all material respects adequate and suitable
for the purposes for which it is presently being used. The Companies are in
physical possession and actual and exclusive occupation of the whole of the
leased property, none of which is subleased or assigned to another Person. The
Office Leases lease all useable square footage of the premise located at the
leased Real Property.

 

(f)          The Companies do not owe any brokerage commission with respect to
any Real Property.

 

4.30         Accounts. Schedule 4.30 sets forth a true, complete and correct
list of the checking accounts, deposit accounts, safe deposit boxes, and
brokerage, commodity and similar accounts of the Company and its Subsidiaries,
including the account number and name, the name of each depositary or financial
institution and the address where such account is located and the authorized
signatories thereto.

 

40

 

 

4.31         Tax Matters.

 

(a)          (i) The Company and its Subsidiaries has duly and timely filed all
Tax Returns which are required to be filed by or with respect to it, and has
paid all Taxes which have become due; (ii) all such Tax Returns are true,
correct and complete and accurate and disclose all Taxes required to be paid;
(iii) except as set forth on Schedule 4.31, all such Tax Returns have been
examined by the relevant Taxing Authority or the period for assessment for Taxes
in respect of such Tax Returns has expired; (iv) there is no Action, pending or
proposed or, to the best knowledge of the Company, threatened, with respect to
Taxes of the Company or any of its Subsidiaries or for which a Lien may be
imposed upon any of the Company’s or its Subsidiaries’ assets and, to the best
of the Company’s knowledge, no basis exists therefor; (v) no statute of
limitations in respect of the assessment or collection of any Taxes of the
Company or any of its Subsidiaries for which a Lien may be imposed on any of the
Company’s or any of its Subsidiaries’ assets has been waived or extended, which
waiver or extension is in effect; (vi) the Company and each of its Subsidiaries,
has complied in all material respects with all applicable Laws relating to the
reporting, payment, collection and withholding of Taxes and has duly and timely
withheld or collected, paid over to the applicable Taxing Authority and reported
all Taxes (including income, social, security and other payroll Taxes) required
to be withheld or collected by the Company or such Subsidiary; (vii) the
Transaction is not subject to withholding under Section 1445 of the Code; (viii)
no stock transfer Tax, sales Tax, use Tax, real estate transfer Tax or other
similar Tax will be imposed on the transfer of the Units to Purchaser pursuant
to this Agreement or otherwise with respect to or as a result of any transaction
contemplated by this Agreement; (ix) none of the assets of the Company or any
Subsidiary is required to be treated as owned by another Person for income Tax
purposes pursuant to Section 168(f)(8) of the Code (as in effect prior to its
amendment by the Tax Reform Act of 1986) or otherwise; (x) none of the assets of
the Company or any Subsidiary is “tax-exempt use property” within the meaning of
Section 168(h) of the Code, “tax-exempt bond financed property” within the
meaning of Section 168(g)(5) of the Code, or subject to a “TRAC lease” under
Section 7701(h) of the Code (or any predecessor provision); (xi) there is no
Lien for Taxes upon any of the assets of the Company or any of its Subsidiaries;
(xii) there is no outstanding request for a ruling from any Taxing Authority,
request for a consent by a Taxing Authority for a change in a method of
accounting, subpoena or request for information by any Taxing Authority, or
closing agreement (within the meaning of Section 7121 of the Code or any
analogous provision of applicable Law), with respect to the Company or any of
its Subsidiaries; (xiii) no claim has ever been made by a Taxing Authority in a
jurisdiction where the Company or such Subsidiaries has not paid any Tax or
filed Tax Returns, asserting that the Company or such Subsidiary is or may be
subject to Tax in such jurisdiction; (xiv) the Company has provided to Purchaser
true, complete and correct copies of all Tax Returns relating to, and all audit
reports and correspondence relating to each proposed adjustment, if any, made by
any Taxing Authority with respect to, any taxable period ending after December
31, 2007; (xv) there is no outstanding power of attorney from the Company or any
of its Subsidiaries authorizing anyone to act on behalf of the Company or any of
its Subsidiaries in connection with any Tax, Tax Return or Action relating to
any Tax or Tax Return of the Company or any of its Subsidiaries; (xvi) none of
the Company or any of its Subsidiaries is not, or has ever been, a party to any
Tax sharing or Tax allocation Contract; (xvii) none of the Company or any of its
Subsidiaries is, or has ever been, included in any consolidated, combined or
unitary Tax Return; (xviii) to the knowledge of the Company, no issue has been
raised by a Taxing Authority in any prior Action relating to the Company or any
of its Subsidiaries with respect to any Tax for any period which, by application
of the same or similar principles, could reasonably be expected to result in a
proposed Tax deficiency of the Company or any of its Subsidiaries for any other
period; (xix) none of the Company or any of its Subsidiaries has requested any
extension of time within which to file any Tax Return, which Tax Return has
since not been filed; (xx) none of the Company or any of its Subsidiaries is a
party to any Contract for services that would result, individually or in the
aggregate, in the payment of any amount that would not be deductible by the
Company or such Subsidiary by reason of Section 162 or 404 of the Code; (xxi)
none of the Company or any of its Subsidiaries is a party to a Contract that
requires or would upon the occurrence of certain events require the Company or
such Subsidiary to make a payment which would not be fully deductible under
Section 280G of the Code without regard to whether such payment is reasonable
compensation for services rendered and without regard to any exception that
requires future action by any Person; (xxii) none of the Company or any of its
Subsidiaries is a “consenting corporation” within the meaning of Section 341(f)
of the Code (as in effect prior to the repeal of such provision); (xxiii) none
of the Company or any of its Subsidiaries has ever made or been required to make
an election under Section 336 or 338 of the Code; (xxiv) during the last two
years, none of the Company or any of its Subsidiaries has engaged in any
exchange under which gain realized on the exchange was not recognized under
Section 1031 of the Code; (xxv) none of the Company or any of its Subsidiaries
was a “distributing corporation” or a “controlled corporation” under Section 355
of the Code in any transaction within the last two years or pursuant to a plan
or series of related transactions (within the meaning of Section 355(e) of the
Code) with any transaction contemplated by this Agreement; (xxvi) none of the
Company or any of its Subsidiaries is, or has ever been, a “personal holding
company” (within the meaning of Section 542 of the Code), a stockholder in a
“controlled foreign corporation” (within the meaning of Section 957 of the
Code), a “foreign personal holding company” (within the meaning of Section 552
of the Code as in effect prior to the repeal of such section), or a “passive
foreign investment company” (within the meaning of Section 1297 of the Code),
or, except as set forth on Schedule 4.31, an owner in any entity treated as a
partnership or disregarded entity for U.S. federal income tax purposes; (xxvii)
none of the outstanding indebtedness of the Company or any of its Subsidiaries
constitutes indebtedness to which any interest deduction may be limited or
disallowed under Section 163(i), (j) or (l), 265 or 279 of the Code (or any
comparable provision of applicable Law); (xxviii) except as set forth on
Schedule 4.31, none of the Company or any of its Subsidiaries is or has been a
“United States real property holding corporation” (within the meaning of Code
Section 897(c)(2)) at any time during the period specified in Section
897(c)(l)(A)(ii) of the Code; (xxix) none of the Company or any of its
Subsidiaries is or has been treated as a foreign corporation for U.S. federal
income tax purposes, (xxx) the Company and, except as set forth on Schedule
4.31, each of its Subsidiaries is and always has been treated as a partnership
for U.S. federal income tax purposes; (xxxi) immediately following the
Transaction, the Purchaser will not constitute an “investment company” for
purposes of Section 351(e) of the Code and the Treasury Regulations promulgated
thereunder; and (xxxii) immediately after the Transaction, the Members will be
in “control” of the Purchaser within the meaning of Sections 351(a) and 368(c)
of the Code.

 

41

 

  

(b)          None of the Company or any of its Subsidiaries has entered into a
“reportable transaction” (within the meaning of Section 6707A of the Code or
Treasury Regulations §1.6011-4 or any predecessor thereof) or participated in
any “nondisclosed noneconomic substance transaction” within the meaning of
Section 6662(i)(2) of the Code. In the case of any transaction that could result
in a “substantial understatement of income tax” (within the meaning of Section
6662(d) of the Code) of the Company or any of its Subsidiaries if the claimed
Tax treatment were disallowed, the Company or such Subsidiary has “substantial
authority” (within the meaning of Section 6662(d)of the Code) for the claimed
treatment, or in the case of a transaction other than a “tax shelter” (within
the meaning of Section 6662(d)(2)(C)(ii) of the Code), has “adequately
disclosed” (within the meaning of Section 6662(d) of the Code) on its applicable
income Tax Return the relevant facts affecting the Tax treatment and there is a
reasonable basis for such Tax treatment.

 

(c)          None of the Company or any of its Subsidiaries is required to
include any adjustment under Section 481 or 482 of the Code (or any
corresponding provision of applicable Law) in income for any period ending after
the date of the Unaudited Annual Financial Statements. None of the Company or
any of its Subsidiaries will be required to include any item of income or
exclude any item of deduction for any taxable period ending after the Closing
Date as a result of: (i) any intercompany transaction or excess loss account
described in Treasury Regulations under Section 1502 of the Code (or any
corresponding provision of applicable Law); or (ii) use of an installment sale,
open transaction, income forecast or completed contract method of accounting
with respect to any transaction that occurred on or before the Closing Date.

 

42

 

  

(d)          The unpaid Taxes of the Company and its Subsidiaries (i) did not,
as of the most recent fiscal month end, exceed the reserve for Tax liability
(rather than any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) set forth on the Unaudited Annual
Financial Statements and (ii) will not exceed that reserve as adjusted for the
passage of time through the Closing Date in accordance with the past custom and
practice of the Company and its Subsidiaries in filing its Tax Return.

 

(e)          The Class A Members understand that following the Closing, any
FIRPTA Certificate or IRS Form W-9 delivered to Purchaser pursuant to Section
9.2(q) will be retained by Purchaser, and will be made available to the Taxing
Authorities upon request.

 

4.32         Environmental Laws.

 

(a)          Except as set forth in Schedule 4.32, none of the Companies have
(i) received any written notice of any alleged claim, violation of or Liability
under any Environmental Law which has not heretofore been cured or for which
there is any remaining liability; (ii) disposed of, emitted, discharged,
handled, stored, transported, used or released any Hazardous Materials, arranged
for the disposal, discharge, storage or release of any Hazardous Materials, or
exposed any employee or other individual to any Hazardous Materials so as to
give rise to any Liability or corrective or remedial obligation under any
Environmental Laws; or (iii) entered into any agreement that may require it to
guarantee, reimburse, pledge, defend, hold harmless or indemnify any other
Person with respect to liabilities arising out of Environmental Laws or the
Hazardous Materials Activities of the Companies, except in each case as would
not, individually or in the aggregate, have a Material Adverse Effect.

 

(b)          The Company and its Subsidiaries have delivered to Purchaser all
material records in their possession concerning the Hazardous Materials
Activities of the Companies and all environmental audits and environmental
assessments in the possession or control of the Companies of any facility
currently owned, leased or used by the Companies which identifies the potential
for any violations of Environmental Law or the presence of Hazardous Materials
on any property currently owned, leased or used by the Companies.

 

(c)          Except as set forth on Schedule 4.32(c), there are no Hazardous
Materials in, on, or under any properties owned, leased or used at any time by
the Companies such as could give rise to any material liability or corrective or
remedial obligation of the Company under any Environmental Laws.

 

4.33         Finders’ Fees. Except as set forth on Schedule 4.33, there is no
investment banker, broker, finder or other intermediary which has been retained
by or is authorized to act on behalf of the Companies, any Member or any of
their Affiliates who might be entitled to any fee or commission from Purchaser
or any of its Affiliates (including the Company following the Closing) upon
consummation of the transactions contemplated by this Agreement.

 

4.34         Powers of Attorney and Suretyships. Except as set forth on Schedule
4.34, neither the Company or its Subsidiaries have any general or special powers
of attorney outstanding (whether as grantor or grantee thereof) or any
obligation or liability (whether actual, accrued, accruing, contingent, or
otherwise) as guarantor, surety, co-signer, endorser, co-maker, indemnitor or
otherwise in respect of the obligation of any Person.

   

43

 



 

4.35         Directors and Officers. Schedule 4.35 sets forth a true, correct
and complete list of all directors and officers of each of the Companies.

 

4.36         Other Information. Neither this Agreement nor any of the documents
or other information made available to Purchaser or its Affiliates, attorneys,
accountants, agents or representatives pursuant hereto or in connection with
Purchaser’s due diligence review of the Business, the Units, any of the
Companies’ assets or the transactions contemplated by this Agreement contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact necessary in order to make the statements contained
therein not misleading. The Company and the Manager provided Purchaser all
requested material information regarding the Business.

 

4.37         Certain Business Practices. None of the Companies, nor any
director, officer, agent or employee of any of the Companies (in their
capacities as such) has (i) used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees, to foreign or domestic political parties or campaigns or violated any
provision of the Foreign Corrupt Practices Act of 1977 or (iii) made any other
unlawful payment. None of the Companies, nor any director, officer, agent or
employee of the Companies (nor any Person acting on behalf of any of the
foregoing, but solely in his or her capacity as a director, officer, employee or
agent of the Companies) has, since January 1, 2000, directly or indirectly,
given or agreed to give any gift or similar benefit in any material amount to
any customer, supplier, governmental employee or other Person who is or may be
in a position to help or hinder the Companies or assist the Companies in
connection with any actual or proposed transaction, which, if not given could
reasonably be expected to have had a Material Adverse Effect on the Companies,
or which, if not continued in the future, could reasonably be expected to
adversely affect the business or prospects of the Companies that could
reasonably be expected to subject the Companies to suit or penalty in any
private or governmental litigation or proceeding.

 

4.38         Money Laundering Laws. The operations of the Companies are and have
been conducted at all times in compliance with laundering statutes in all
applicable jurisdictions, the rules and regulations thereunder and any related
or similar rules, regulations or guidelines, issued, administered or enforced by
any governmental authority (collectively, the “Money Laundering Laws”), and no
Action involving any of the Companies with respect to the Money Laundering Laws
is pending or, to the knowledge of the Company, threatened.

 

4.39         OFAC. None of the Companies, any director or officer of the
Companies, or, to the knowledge of the Company, any agent, employee, affiliate
or Person acting on behalf of the Companies is currently identified on the
specially designated nationals or other blocked person list or otherwise
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (the “OFAC”); and the Companies
have not, directly or indirectly, used any funds, or loaned, contributed or
otherwise made available such funds to any subsidiary, joint venture partner or
other Person, in connection with any sales or operations in Cuba, Iran, Syria,
Sudan, Myanmar or any other country sanctioned by OFAC or for the purpose of
financing the activities of any Person currently subject to, or otherwise in
violation of, any U.S. sanctions administered by OFAC in the last five (5)
fiscal years.



 

44

 

 

4.40         Mining Property. With respect to the mining properties held by the
Companies, the Companies have good and merchantable title to the fee interests
in, or a valid leasehold interest in the leases in, or valid claims (patented or
unpatented) in, the mineral properties or interests, including royalty interests
and other legal or beneficial interests in minerals.

 

4.41         Mining Operations. Except as set forth on Schedule 4.41, during the
period of the Companies’ ownership of the mining properties, and, to the best of
their knowledge, during the period of prior ownership of the mining properties
(i) none of the Companies nor any of their respective Affiliates has incurred
any liability, nor does a state of facts exist which could give rise to a
liability for damages, fines or levies as a result of any subsidence, water, air
or other environmental contamination, conduct of mining development and
operations, or similar occurrences, which individually or in the aggregate,
would constitute a Material Adverse Effect; (ii) the mining operations conducted
on the mining properties have been conducted in accordance with good
miner/mining practices, and in compliance with all applicable laws, regulations,
ordinances, decrees and directives affecting the property or the Business.

 

4.42         Absence of Reduction in Reserves and Mineralized Material. There
has been no reduction in the aggregate amount of reserves or in the aggregate
amount of mineralized material of the Companies, from the amounts set forth in
Eastern Resource’s Current Report on Form 8-K filed with the SEC on July 11,
2012, except for (i) such reductions in reserves that have resulted from
production in the ordinary course of business, (ii) such reductions in
mineralized material that have resulted from reclassifications of mineralized
material as reserves or (iii) such reductions that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect.

 

4.43         Not an Investment Company. The Company is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations promulgated thereunder.

 

4.44         No Capital Commitments. None of the Companies has entered into any
agreement or understanding, whether written or oral, obligating it to make any
additional capital contributions to any of the Portfolio Companies.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PREFERRED MEMBERS

 

The Preferred Members, jointly and severally, hereby represent and warrant to
Parent and Purchaser that each of the following representations and warranties
is true, correct and complete as of the Signing Date and as of the Closing Date:

 

45

 

 

5.1           Authorization. Each Preferred Member has full legal capacity,
power and authority to execute and deliver this Agreement and the Additional
Agreements to which such Preferred Member is named as a party, to perform such
Preferred Member’s obligations hereunder and thereunder and to consummate the
Transaction. This Agreement has been, and the Additional Agreements to which
each Preferred Member is named as a party, will be at Closing, duly executed and
delivered by each Preferred Member and this Agreement constitutes, and such
Additional Agreements are, or upon their execution and delivery at Closing will
be, valid and legally binding agreements of each Preferred Member, enforceable
against each Preferred Member in accordance with their respective terms, subject
to bankruptcy, insolvency and similar Laws affecting the enforceability of
creditor’s rights generally and to general principals of equity.

 

5.2           Governmental Authorization. Neither the execution, delivery nor
performance by any Preferred Member of this Agreement or any Additional
Agreements requires any consent, approval, license or other action by or in
respect of, or registration, declaration or filing with, any Authority.

 

5.3           Non-Contravention. None of the execution, delivery or performance
by any Preferred Member of this Agreement or any Additional Agreements does or
will:

 

(a)          contravene or conflict with the organizational or constitutive
documents of any Preferred Member;

 

(b)          contravene or conflict with or constitute a violation of any
provision of any Law binding upon or applicable to any Preferred Member or any
of its Units; or

 

(c)          result in the creation or imposition of any Lien (except for
Permitted Liens) on any Preferred Units owned by any Preferred Member.

 

5.4           Consents. No Contract binding upon any Preferred Member or by
which any of the Preferred Units are bound, requires a consent, approval,
authorization, order or other action of or filing with any Person as a result of
the execution, delivery and performance of this Agreement or any of the
Additional Agreements or the consummation of the transactions contemplated
hereby and thereby.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE CLASS A MEMBERS AND THE PREFERRED MEMBERS

 

6.1           Own Account. Each Signatory Member understands that the Payment
Shares are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Payment Shares as principal for its own account and not with a view to or for
distributing or reselling such Payment Shares or any part thereof in violation
of the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Payment Shares in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Payment Shares in violation of the Securities
Act or any applicable state securities law (this representation and warranty not
limiting such Signatory Member’s right to sell the Securities in compliance with
applicable federal and state securities laws). Such Signatory Member is
acquiring the Payment Shares hereunder in the ordinary course of its business.

 

46

 

 

6.2           Signatory Member Status. At the time such Signatory Member was
offered the Payment Shares, it was, and as of the date hereof it is, either: (i)
an “accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or
(a)(8) under the Securities Act or (ii) a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act. Such Signatory Member is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act and such Signatory Member is not a broker-dealer, nor an affiliate of a
broker-dealer.

 

6.3           Experience of Such Signatory Member. Such Signatory Member, either
alone or together with its representatives, has such knowledge, sophistication
and experience in business and financial matters so as to be capable of
evaluating the merits and risks of the prospective investment in the Payment
Shares, and has so evaluated the merits and risks of such investment. Such
Signatory Member is able to bear the economic risk of an investment in the
Payment Shares and, at the present time, is able to afford a complete loss of
such investment.

 

6.4           General Solicitation. Such Signatory Member is not acquiring the
Payment Shares as a result of any advertisement, article, notice or other
communication regarding the Payment Shares published in any newspaper, magazine
or similar media or broadcast over television or radio or presented at any
seminar or any other general solicitation or general advertisement.

 

6.5           Additional Representations and Warranties of Members. Each
Signatory Member, severally and not jointly, further makes the representations
and warranties to the Purchaser set forth on Exhibit A.

 

6.6           Certain Transactions and Confidentiality. Other than consummating
the transactions contemplated hereunder, such Signatory Member has not directly
or indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Signatory Member, executed any purchases or sales,
including Short Sales, of the securities of Parent or Purchaser during the
period commencing as of the time that such Signatory Member first received a
term sheet (written or oral) from the Company or any other Person representing
the Company setting forth the material terms of the transactions contemplated
hereunder and ending immediately prior to the execution hereof. Notwithstanding
the foregoing, in the case of a Signatory Member that is a multi-managed
investment vehicle whereby separate portfolio managers manage separate portions
of such Signatory Member’s assets and the portfolio managers have no direct
knowledge of the investment decisions made by the portfolio managers managing
other portions of such Signatory Member’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Payment
Shares covered by this Agreement. Other than to other Persons party to this
Agreement, such Signatory Member has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.

 



47

 

 

ARTICLE VII
Status of Schedules as of Signing Date; Survival of Representations and
Warranties

 

7.1           Status of Schedules as of Signing Date.

 

(a)          To the extent that any of the schedules to this Agreement are not
provided to the Purchaser on the date of this Agreement, such schedules shall be
provided by the Company, the Class A Members and the Manager to the Purchaser
within 30 days of the date of this Agreement. The Purchaser shall have 15 days
to either accept such schedules as final or provide a written request for
revised schedules or additional information relating to items included in such
schedules, in the absence of which request the schedules shall be deemed final.
Each time additional information or revisions are requested, the Purchaser shall
have 15 days after receipt of the revised schedules to either accept such
schedules as final or provide a written request for revised schedules or
additional information relating to items included in such schedules. The
disclosure schedules shall be deemed final after the Purchaser has received the
schedules and does not comment on such draft of the schedules for 15 days after
receipt.

 

(b)          Any representations or warranties with respect to those matters or
items in any schedule described in this Section 7.1 shall be made (unless waived
or amended) only as of the date on which such Schedule is deemed final pursuant
to Section 7.1(a).

 

ARTICLE VIII
REPRESENTATIONS AND WARRANTIES OF PARENT

 

Parent hereby represents and warrants to the Company that, except as disclosed
in the Parent SEC Documents:

 

8.1           Corporate Existence and Power. Parent is a exempted company with
limited liability duly incorporated on September 30, 2010, validly existing and
in good standing under the laws of the Cayman Islands.

 

8.2           Corporate Authorization. The execution, delivery and performance
by Parent of this Agreement and the Additional Agreements and the consummation
by Parent of the transactions contemplated hereby and thereby are within the
corporate powers of Parent and have been duly authorized by all necessary
corporate action on the part of Parent. This Agreement has been duly executed
and delivered by Parent and it constitutes, and upon their execution and
delivery, the Additional Agreements will constitute, a valid and legally binding
agreement of Parent, enforceable against it in accordance with its terms.

 

8.3           Governmental Authorization. Other than as required under Cayman
Law, neither the execution, delivery nor performance of this Agreement requires
any consent, approval, license or other action by or in respect of, or
registration, declaration or filing with any Authority.

 

48

 

  

8.4           Non-Contravention. The execution, delivery and performance by
Parent of this Agreement do not and will not (i) provided that holders of fewer
than the number of Parent Subunits specified in the Parent’s organizational
documents exercise their redemption rights with respect to such transaction,
contravene or conflict with the organizational or constitutive documents of
Parent, or (ii) contravene or conflict with or constitute a violation of any
provision of any Law, judgment, injunction, order, writ, or decree binding upon
Parent.

 

8.5           Finders’ Fees. Except for the M&A Fee, there is no investment
banker, broker, finder or other intermediary which has been retained by or is
authorized to act on behalf of Parent or any of its Affiliates who might be
entitled to any fee or commission from the Company, the Members or any of their
Affiliates upon consummation of the transactions contemplated by this Agreement
or any of the Additional Agreements.

 

8.6           Capitalization. The authorized share capital of Parent consists of
50,000,000 Parent Ordinary Shares, and 5,000,000 preferred shares, par value
$0.001 per share, of which 3,552,991 Parent Ordinary Shares are issued and
outstanding as of the date hereof and no preferred shares are issued and
outstanding. 5,605,289 Parent Ordinary Shares are reserved for issuance upon the
exercise of the Parent Warrants. 350,000 Parent Ordinary Shares are reserved for
issuance upon the exercise of the Parent Units, including the Parent Warrants,
underlying the Parent UPO. All outstanding Parent Ordinary Shares are duly
authorized, validly issued, fully paid and nonassessable and not subject to or
issued in violation of any purchase option, right of first refusal, preemptive
right, subscription right or any similar right under any provision of Cayman
Law, the Parent’s organizational documents or any contract to which Parent is a
party or by which Parent is bound. Except as set forth in the Parent’s
organizational documents and the Parent SEC Documents, there are no outstanding
contractual obligations of Parent to repurchase, redeem or otherwise acquire any
Parent Ordinary Shares or any capital equity of Parent. There are no outstanding
contractual obligations of Parent to provide funds to, or make any investment
(in the form of a loan, capital contribution or otherwise) in, any other Person.

 

8.7           Information Supplied. None of the information supplied or to be
supplied by Parent expressly for inclusion or incorporation by reference in the
filings with the SEC and mailings to Parent’s stockholders with respect to the
solicitation of proxies to approve the Transaction will, at the date of filing
and/ or mailing, as the case may be, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they are made, not misleading (subject to the qualifications and
limitations set forth in the materials provided by Parent or that is included in
the Parent SEC filings).

 

8.8           Trust Fund. As of the date of this Agreement, Purchaser has at
least $16,452,674 (the “Minimum Trust Amount”) in the trust fund established by
Parent for the benefit of its public stockholders (the “Trust Fund”) in a trust
account at Morgan Stanley (the “Trust Account”), and such monies are invested in
“government securities” (as such term is defined in the Investment Company Act
of 1940, as amended) and held in trust by Continental Stock Transfer & Trust
Company (the “Trustee”) pursuant to the Investment Management Trust Agreement,
dated as of February 18, 2011, between Parent and the Trustee (the “Trust
Agreement”). The Minimum Trust Amount may, however, be reduced in accordance
with the terms of the Trust Agreement.

  

49

 



 

8.9           Listing. The Parent Subunits are quoted on the OTC Bulletin Board.

 

8.10         Board Approval. The Parent’s board of directors (including any
required committee or subgroup of such board) has, as of the date of this
Agreement, unanimously (i) declared the advisability of the transactions
contemplated by this Agreement, (ii) determined that the transactions
contemplated hereby are in the best interests of the stockholders of Parent, and
(iii) determined that the transactions contemplated hereby constitutes a
“Business Transaction” as such term is defined in the Parent’s Amended and
Restated Memorandum and Articles of Association.

 

8.11         Parent SEC Documents and Purchaser Financial Statements. Parent has
filed all forms, reports, schedules, statements and other documents, including
any exhibits thereto, required to be filed or furnished by Parent with the SEC
since Parent’s formation under the Exchange Act or the Securities Act, together
with any amendments, restatements or supplements thereto, and will file all such
forms, reports, schedules, statements and other documents required to be filed
subsequent to the date of this Agreement (the “Additional Parent SEC
Documents”). Parent has made available to the Company copies in the form filed
with the SEC of all of the following, except to the extent available in full
without redaction on the SEC’s website through EDGAR for at least two (2) days
prior to the date of this Agreement: (i) Parent’s Annual Reports on Form 10-K
for each fiscal year of Parent beginning with the first year Parent was required
to file such a form, (ii) all proxy statements relating to Parent’s meetings of
stockholders (whether annual or special) held, and all information statements
relating to stockholder consents, since the beginning of the first fiscal year
referred to in clause (i) above, (iii) its Quarterly Reports on Form 10-Q filed
since the beginning of the first fiscal year referred to in clause (i) above,
(iv) its Current Reports on Form 8-K filed since the beginning of the first
fiscal year referred to in clause (i) above, and (v) all other forms, reports,
registration statements and other documents (other than preliminary materials if
the corresponding definitive materials have been provided to the Company
pursuant to this Section 6.12) filed by Parent with the SEC since Parent’s
formation (the forms, reports, registration statements and other documents
referred to in clauses (i), (ii), (iii), (iv) and (v) above, whether or not
available through EDGAR, are, collectively, the (“Parent SEC Documents”). The
Parent SEC Documents were, and the Additional Parent SEC Documents will be,
prepared in all material respects in accordance with the requirements of the
Securities Act, the Exchange Act, and the Sarbanes-Oxley Act, as the case may
be, and the rules and regulations thereunder. The Parent SEC Documents did not,
and the Additional Parent SEC Documents will not, at the time they were or are
filed, as the case may be, with the SEC (except to the extent that information
contained in any Parent SEC Document or Additional Parent SEC Document has been
or is revised or superseded by a later filed Parent SEC Document or Additional
Parent SEC Document, then on the date of such filing) contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. As used
in this Section 6.12, the term “file” shall be broadly construed to include any
manner in which a document or information is furnished, supplied or otherwise
made available to the SEC.

 

50

 

  

8.12         Ownership of Payment Shares. Upon issuance and delivery of the
Payment Shares to the Signatory Members pursuant to this Agreement against
payment of the consideration therefor, the Payment Shares will be duly
authorized and validly issued, fully paid and nonassessable, free and clear of
all Liens, other than (i) restrictions arising from applicable securities laws
and (ii) any Lien created by or through the Company or the Members. The issuance
and sale of the Payment Shares pursuant hereto will not be subject to or give
rise to any preemptive rights or rights of first refusal.

 

8.13         Purchaser. Purchaser was formed in the state of Delaware on August
23, 2012. Purchaser has no liabilities, debts or obligations of any nature
(whether accrued, absolute, contingent, liquidated or unliquidated, unasserted
or otherwise) except those incurred in connection with this Agreement and all of
the transactions contemplated hereby.

 

8.14         Authorized Capital of Purchaser. At Closing, the authorized capital
stock of Purchaser will consist of 100,000,000 shares of Purchaser Common Stock,
and 10,000,000 shares of Purchaser Preferred Stock. Immediately after the
Redomestication Effective Time, a maximum of 3,552,991 shares of Purchaser
Common Stock will be issued and outstanding and no shares of Purchaser Preferred
Stock will be issued and outstanding. 5,605,289 shares of Purchaser Common Stock
will be reserved for issuance upon the exercise of the Purchaser Warrants.
350,000 shares of Purchaser Common Stock will be reserved for issuance upon the
exercise of the Purchaser Units, including the Purchaser Warrants, underlying
the Purchaser UPO.

 

8.15         Certain Business Practices. Neither the Parent, nor any director,
officer, agent or employee of the Company (in their capacities as such) has (i)
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity, (ii) made any unlawful payment
to foreign or domestic government officials or employees, to foreign or domestic
political parties or campaigns or violated any provision of the Foreign Corrupt
Practices Act of 1977 or (iii) made any other unlawful payment. Neither the
Parent, nor any director, officer, agent or employee of the Parent (nor any
Person acting on behalf of any of the foregoing, but solely in his or her
capacity as a director, officer, employee or agent of the Parent) has, since the
formation of the Parent, directly or indirectly, given or agreed to give any
gift or similar benefit in any material amount to any customer, supplier,
governmental employee or other Person who is or may be in a position to help or
hinder the Parent or assist the Parent in connection with any actual or proposed
transaction, which, if not given could reasonably be expected to have had an
adverse effect on the Parent, or which, if not continued in the future, could
reasonably be expected to adversely affect the business or prospects of the
Parent that could reasonably be expected to subject the Parent to suit or
penalty in any private or governmental litigation or proceeding.

 

8.16         Money Laundering Laws. The operations of the Parent are and have
been conducted at all times in compliance with laundering statutes in all
applicable jurisdictions, the rules and regulations thereunder and any related
or similar rules, regulations or guidelines, issued, administered or enforced by
any governmental authority (collectively, the “Money Laundering Laws”), and no
Action involving the Parent with respect to the Money Laundering Laws is pending
or, to the knowledge of the Parent, threatened.

 

51

 

  

8.17         OFAC. None of the Parent, any director or officer of the Parent,
or, to the knowledge of the Parent, the Parent or any agent, employee, affiliate
or Person acting on behalf of the Parent is currently identified on the
specially designated nationals or other blocked person list or otherwise
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (the “OFAC”); and the Parent has
not, directly or indirectly, used any funds, or loaned, contributed or otherwise
made available such funds to any subsidiary, joint venture partner or other
Person, in connection with any sales or operations in Cuba, Iran, Syria, Sudan,
Myanmar or any other country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to, or otherwise in violation of,
any U.S. sanctions administered by OFAC in the last five (5) fiscal years.

 

ARTICLE IX
COVENANTS OF THE COMPANY, CLASS A MEMBERS
AND THE MANAGER PENDING CLOSING

 

The Company, the Class A Members and the Manager jointly and severally covenant
and agree that:

 

9.1           Conduct of the Business. (a) From the date hereof through the
Closing Date, the Company shall, and the Manager and the Class A Members shall
cause the Company to, conduct the Business only in the ordinary course,
(including the payment of accounts payable and the collection of accounts
receivable), consistent with past practices, and shall not enter into any
material transactions without the prior written consent of Purchaser, and shall
use its best efforts to preserve intact its business relationships with
employees, clients, suppliers and other third parties. The Company, the Manager
and the Class A Members shall use their best efforts to cause the Subsidiaries
to conduct the Business in the ordinary course, (including the payment of
accounts payable and the collection of accounts receivable), consistent with
past practices. Without limiting the generality of the foregoing, from the date
hereof until and including the Closing Date, without Purchaser’s prior written
consent (which shall not be unreasonably withheld), the Company, the Manager and
the Class A Members shall cause the Subsidiaries to not:

 

(i)          amend, modify or supplement its Operating Agreement or other
organizational or governing documents;

 

(ii)         amend, waive any provision of, terminate prior to its scheduled
expiration date, or otherwise compromise in any way, any Contract (including
Contracts described in Section 9.1(a)(iii)) below), or any other right or asset
of the Company or any Subsidiary;

 

(iii)        modify, amend or enter into any contract, agreement, lease, license
or commitment, which (A) is with respect to Real Property, (B) extends for a
term of one year or more or (C) obligates the payment of more than $1,000,000
(individually or in the aggregate);

 

52

 





 

(iv)         make any capital expenditures in excess of $1,000,000 (individually
or in the aggregate);

 

(v)          sell, lease, license or otherwise dispose of any of the Company or
its Subsidiaries’ assets or assets covered by any Contract except (i) pursuant
to existing contracts or commitments disclosed herein and (ii) sales of
Inventory in the ordinary course consistent with past practice;

 

(vi)         pay, declare or promise to pay any dividends or other distributions
with respect to the Units or any of its capital stock, membership interests or
other securities, or pay, declare or promise to pay any other payments to any
Member (other than, in the case of any Member as an employee of the Company or
its Subsidiary, payments of salary accrued in said period at the current salary
rate set forth on Schedule 4.25(a)) or any Affiliate of the Company or any of
its Subsidiaries;

 

(vii)        authorize any salary increase of more than 10% for any employee
making an annual salary equal to or greater than $100,000 or in excess of
$100,000 in the aggregate on an annual basis or change the bonus or profit
sharing policies of the Company or any of its Subsidiaries;

 

(viii)      obtain or incur any loan or other Indebtedness, including drawings
under the Company or any of its Subsidiaries’ existing lines of credit;

 

(ix)         suffer or incur any Lien, except for Permitted Liens, on any of the
Company or any of its Subsidiaries’ assets;

 

(x)          suffer any damage, destruction or loss of property related to any
of the Company or any of its Subsidiaries’ assets, whether or not covered by
insurance;

 

(xi)         delay, accelerate or cancel any receivables or Indebtedness owed to
the Company or any of its Subsidiaries or Portfolio Companies or writeoff or
make further reserves against the same;

 

(xii)        merge or consolidate with or acquire any other Person or be
acquired by any other Person;

 

(xiii)       suffer any insurance policy protecting any of the Company or any of
its Subsidiaries’ assets to lapse;

 

(xiv)       amend any of its plans set forth in Section 4.28(a) or fail to
continue to make timely contributions thereto in accordance with the terms
thereof;

 

(xv)        make any change in its accounting principles or methods or write
down the value of any Inventory or assets;

 

(xvi)       change the place of business or jurisdiction of organization of the
Company or any of its Subsidiaries;

 

53

 

 

(xvii)      extend any loans other than travel or other expense advances to
employees in the ordinary course of business not to exceed $1,000.00
individually or $10,000.00 in the aggregate;

 

(xviii)     issue, redeem or repurchase any Units or any capital stock,
membership interests or other securities, or issue any securities exchangeable
for or convertible into any shares of its capital stock, except that the Company
may continue to issue up to $15 million of additional preferred membership
interests, which will be convertible into Purchaser Preferred Stock at the
Closing;

 

(xix)       effect or agree to any change in any practices or terms, including
payment terms, with respect to customers or suppliers;

 

(xx)        make or change any material Tax election or change any annual Tax
accounting periods; or

 

(xxi)       agree to do any of the foregoing.

 

(b)          The Company shall not, and the Manager shall cause the Company and
its Subsidiaries to not, (i) take or agree to take any action that might make
any representation or warranty of the Company or any Member hereunder inaccurate
or misleading in any respect at, or as of any time prior to, the Closing Date or
(ii) omit to take, or agree to omit to take, any action necessary to prevent any
such representation or warranty from being inaccurate or misleading in any
respect at any such time.

 

9.2           Access to Information.

 

(a)          From the date hereof until and including the Closing Date, the
Company, the Class A Members and the Manager shall, to the best of its ability,
cause the Company and its Subsidiaries and Portfolio Companies to, (a) continue
to give Purchaser, its legal counsel and other representatives full access to
the offices, properties and, Books and Records, (b) furnish to Purchaser, its
legal counsel and other representatives such information relating to the
Business as such Persons may request and (c) cause the employees, legal counsel,
accountants and representatives of the Company and its Subsidiaries and
Portfolio Companies to cooperate with Purchaser in its investigation of the
Business; provided that no investigation pursuant to this Section (or any
investigation prior to the date hereof) shall affect any representation or
warranty given by the Company or the Members and, provided further, that any
investigation pursuant to this Section shall be conducted in such manner as not
to interfere unreasonably with the conduct of the Business of the Company and
its Subsidiaries and Portfolio Companies.

 

(b)          If requested by the Purchaser, the Company and the Manager shall
arrange for representatives of Purchaser to meet with or speak to the
representatives of the ten largest clients of the Company and its Subsidiaries
and Portfolio Companies.

 

9.3           Notices of Certain Events. The Company and the Manager shall
promptly notify Purchaser of:

 

54

 

 

(a)          any notice or other communication from any Person alleging or
raising the possibility that the consent of such Person is or may be required in
connection with the transactions contemplated by this Agreement or that the
transactions contemplated by this Agreement might give rise to any Action or
other rights by or on behalf of such Person or result in the loss of any rights
or privileges of the Company or any of its Subsidiaries (or Purchaser,
post-Closing) to any such Person or create any Lien on any Units or any of the
Company’s or its Subsidiaries’ or Portfolio Companies’ assets;

 

(b)          any notice or other communication from any Authority in connection
with the transactions contemplated by this Agreement or the Additional
Agreements;

 

(c)          any Actions commenced or threatened against, relating to or
involving or otherwise affecting any Member, the Company or any of its
Subsidiaries, the Units, any of the Company’s or its Subsidiaries’ or Portfolio
Companies’ assets or the Business or that relate to the consummation of the
transactions contemplated by this Agreement or the Additional Agreements;

 

(d)          the occurrence of any fact or circumstance which constitutes or
results, or might reasonably be expected to constitute or result, in a Material
Adverse Change; and

 

(e)          the occurrence of any fact or circumstance which results, or might
reasonably be expected to result, in any representation made hereunder by the
Company and/or any Member to be false or misleading in any respect or to omit or
fail to state a material fact.

 

9.4           Exclusivity. Except as set forth on Schedule 9.4, neither the
Company nor the Manager, any of the Class A Members nor anyone acting on their
behalf is currently involved, directly or indirectly, in any activity which is
intended to, nor for so long as this Agreement is in effect, shall the Company,
the Manager or any of the Class A Members or anyone acting on their behalf,
directly or indirectly, (i) encourage, solicit, initiate or participate in
discussions or negotiations with, or provide any information to or cooperate in
any manner with any Person, other than Purchaser or its Affiliates (collectively
“Excluded Persons”), or an officer, partner, employee or other representative of
an Excluded Person, concerning the sale of all or any part of the Business, any
of the Companies’ assets (other than in the ordinary course of business), the
Units or any capital stock, membership interests or other securities of the
Company or any of its Subsidiaries, whether such transaction takes the form of a
sale of units, assets, merger, consolidation, or issuance of debt securities or
making of a loan or otherwise or any joint venture or partnership, (ii)
otherwise solicit, initiate or encourage the submission (or attempt to submit)
of any inquiry or proposal contemplating the sale of all or any part of the
Business, the sale of the Companies’ assets (other than in the ordinary course
of business), the Units or any capital stock, membership interests or other
securities of the Companies, whether such transaction takes the form of a sale
of equity, assets, merger, consolidation or otherwise, or issuance of debt
securities or making of a loan or any joint venture or partnership or
(iii) consummate any such transaction or accept any offer or agree to engage in
any such transaction. The Company or the Members shall promptly (within 24
hours) communicate to Purchaser the terms of any proposal, contract or sale
which it may receive in respect of any of the foregoing and respond to any such
communication in a manner reasonably acceptable to Purchaser. The notice of the
Company and each Member under this Section 9.4 shall include the identity of the
person making such proposal or offer, copies (if written) or a written
description of the terms (if oral) thereof and any other such information with
respect thereto as Purchaser may reasonably request.

 

55

 

 

9.5           Annual and Interim Financial Statements. From the date hereof
through the Closing Date, within forty (40) calendar days following the end of
each calendar month, each three-month quarterly period and each fiscal year, the
Company shall deliver to Purchaser an unaudited consolidated summary of its
earnings and an unaudited consolidated balance sheet for the period from the
Interim Balance Sheet Date through the end of such calendar month, quarterly
period or fiscal year and the applicable comparative period in the preceding
fiscal year, in each case accompanied by a certificate of the Chief Financial
Officer of the Company to the effect that all such financial statements fairly
present the financial position and results of operations of the Company and its
Subsidiaries as of the date or for the periods indicated, in accordance with
U.S. GAAP, except as otherwise indicated in such statements and subject to
year-end audit adjustments. Such certificate shall also state that except as
noted, from the Interim Balance Sheet Date through the end of the previous month
there has been no Material Adverse Effect. The Company shall also promptly
deliver to Purchaser copies of any audited consolidated financial statements of
the Company and its Subsidiaries that the Company’s certified public accountants
may issue.

 

9.6           SEC Filings.

 

(a)          The Company and the Members acknowledge that:

 

(i)          the Parent’s stockholders must approve the transactions
contemplated by this Agreement prior to the transactions contemplated hereby
being consummated and that, in connection with such approval, the Parent must
call a special meeting of its stockholders requiring Parent to prepare and file
with the SEC a proxy statement and proxy card (the “Proxy Statement”);

 

(ii)         the Parent’s warrant holders must approve an amendment to the
Parent Warrants prior to the transactions contemplated hereby being consummated
in order to permit the Parent Warrants to become exercisable for Parent Common
Stock and that, in connection with such approval, the Parent must call a special
meeting of its warrant holders requiring Parent to prepare and file with the SEC
a Proxy Statement and proxy card, which will be included in the Proxy Statement.

 

(iii)        the Parent will be required to file Quarterly and Annual reports
that may be required to contain information about the transactions contemplated
by this Agreement; and

 

(iv)         the Parent will be required to file Current Reports on Form 8-K to
announce the transactions contemplated hereby and other significant events that
may occur in connection with such transactions.

 

56

 

 

(b)          In connection with any filing the Parent makes with the SEC that
requires information about the transactions contemplated by this Agreement to be
included, the Company, the Subsidiaries, the Class A Members and the Manager
will, and use their best efforts to cause their Affiliates, in connection with
the disclosure included in any such filing or the responses provided to the SEC
in connection with the SEC’s comments to a filing, to use their best efforts to
(i) cooperate with the Parent, (ii) respond to questions about the Company or
the Members required in any filing or requested by the SEC, and (iii) provide
any information requested by Parent or Parent’s representatives in connection
with any filing with the SEC. In the Proxy Statement distributed to the Parent’s
stockholders, the effectiveness of the Transaction shall be conditioned upon the
approval of the Redomestication Merger, and the effectiveness of the
Redomestication Merger shall be conditioned upon the approval of the
Transaction.

 

9.7           Financial Information. The Company and the Manager will provide
additional financial information requested by the Parent for inclusion in any
filings to be made by the Parent with the SEC. If requested by the Parent, such
information must be reviewed or audited by the Company’s auditors.

 

9.8           Trust Account. The Signatory Members, the Manager and the Company
each acknowledge that the Parent shall make appropriate arrangements to cause
the funds in the Trust Account to be disbursed in accordance with the Trust
Agreement and for the payment of (i) all amounts payable to stockholders of
Parent holding Parent Subunits who shall have validly redeemed their Parent
Subunits upon acceptance by the Parent of such Parent Subunits, (ii) the M&A Fee
to the underwriter in the IPO, (iii) the expenses to the third parties to which
they are owed and (iv) the remaining monies in the Trust Account to Purchaser.

 

9.9           Employees of the Company and the Manager. Schedule 9.9 lists those
employees designated by the Company as key personnel of the Companies (the “Key
Personnel”). The Key Personnel shall, as a condition to their continued
employment with the Manager or any of the Companies execute and deliver to the
Company non-solicitation, non-service and confidentiality agreements in form and
substance satisfactory to Purchaser (the “Confidentiality and Non-Solicitation
Agreements”). The Company and the Manager shall use their best efforts to enter
into Labor Agreements with each of its employees to the extent required by law
prior to the Closing Date, and to satisfy all accrued obligations of the
Companies applicable to its employees, whether arising by operation of Law, by
Contract, by past custom or otherwise, for payments by the Company to any trust
or other fund or to any Authority, with respect to, social insurance benefits,
housing fund benefits, unemployment or disability compensation benefits or
otherwise.

 

9.10         Application for Permits. The Company and the Manager shall apply
for all Permits listed on Schedule 4.19 as not being valid and in full force and
effect (the “Outstanding Permits”), and shall use their best efforts to obtain
each Outstanding Permit and ensure that the same are valid and in full force and
effect as promptly as practicable hereafter, but in any event no later than the
Closing Date.

 

9.11         Affiliate Loans and Guarantees. Except as set forth on Schedule
9.11, the Members and the Company shall terminate all loans and guarantees by
the Company for the benefit of each of the Members, the Company’s and the
Subsidiaries’ officers and directors, and any of their respective Affiliates,
prior to the Closing Date.

 

57

 

 

9.12         Audited and Reviewed Financial Statements. The Company shall,
within 30 days of the execution of this Agreement, deliver to the Parent and the
Purchaser the Audited Annual Financial Statements and the Six Month Interim
Financial Statements, both in form satisfactory to the Parent and the Purchaser.
The Audited Annual Financial Statements shall be the same as the Unaudited
Annual Financial Statements in all material respects.

 

ARTICLE X
COVENANTS OF THE COMPANY, THE CLASS A MEMBERS
AND THE MANAGER

 

The Company, the Class A Members and the Manager, jointly and severally,
covenant and agree that:

 

10.1         Reporting and Compliance with Laws. From the date hereof through
the Closing Date, the Company and each Subsidiary should duly and timely file
all Tax Returns required to be filed with the applicable Taxing Authorities, pay
any and all Taxes required by any Taxing Authority and duly observe and conform
in all material respects, to all applicable Laws and Orders.

 

10.2         Injunctive Relief. If the Company, any Class A Member or the
Manager breaches, or threatens to commit a breach of, any of the covenants set
forth in Sections 7.1, 7.4 or 14.4 (the “Restrictive Covenants”), Purchaser
shall have the following rights and remedies, which shall be in addition to, and
not in lieu of, any other rights and remedies available to Purchaser by
agreement (including those set forth in Section 13.1 hereof), under law or in
equity:

 

(a)          The right and remedy to have the Restrictive Covenants specifically
enforced by any court having equity jurisdiction, all without the need to post a
bond or any other security or to prove any amount of actual damage or that money
damages would not provide an adequate remedy, it being acknowledged and agreed
that any such breach or threatened breach will cause irreparable injury to
Purchaser and that monetary damages will not provide adequate remedy to
Purchaser; and

 

(b)          The right and remedy to require the Company and each Class A Member
and Manager, jointly and severally, to indemnify Purchaser against any losses,
damages (including special and consequential damages), costs and expenses,
including actual attorneys’ fees and court costs, which may be incurred by it
and which result from or arise out of any such breach or threatened breach.

 

10.3         Best Efforts to Obtain Consents. The Company and the Manager shall
use their best efforts to obtain each Third Party Consent as promptly as
practicable hereafter.

 

58

 

 

ARTICLE XI
COVENANTS OF ALL PARTIES HERETO

 

The parties hereto covenant and agree that:

 

11.1         Best Efforts; Further Assurances. Subject to the terms and
conditions of this Agreement, each party shall use its best efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary or desirable under applicable Laws, and in the case of the Company,
each Class A Member and the Manager as reasonably requested by Purchaser, to
consummate and implement expeditiously each of the transactions contemplated by
this Agreement. The parties hereto shall execute and deliver such other
documents, certificates, agreements and other writings and take such other
actions as may be necessary or desirable in order to consummate or implement
expeditiously each of the transactions contemplated by this Agreement in order
to transfer all of the Units to Purchaser and to vest in Purchaser good, valid
and marketable title to the Units, free and clear of all Liens.

 

11.2         Tax Matters.

 

(a)          The Manager shall prepare (or cause to be prepared) and file (or
cause to be filed) on a timely basis (taking into account valid extensions of
time to file) all Tax Returns of the Company and each of its Subsidiaries
required to be filed by the Company or such Subsidiaries after the Closing Date
for taxable periods ending on or before the Closing Date. Such Tax Returns shall
be true, correct and complete, shall be prepared on a basis consistent with the
similar Tax Returns for the immediately preceding taxable period, and shall not
make, amend, revoke or terminate any Tax election or change any accounting
practice or procedure without the prior written consent of the Purchaser. The
cost of preparing such Tax Returns shall be borne by the Company. The Manager
shall give a copy of each such Tax Return to the Purchaser with sufficient time
prior to filing for its review and comment. The Manager (prior to the Closing)
and the Purchaser (following the Closing) shall cause the Company and each of
its Subsidiaries to cooperate in connection with the preparation and filing of
such Tax Returns, to timely pay the Tax shown to be due thereon, and to furnish
the Purchaser proof of such payment.

 

(b)          Purchaser shall prepare (or cause to be prepared) and file (or
cause to be filed) on a timely basis (taking into account valid extensions of
time to file) all Tax Returns of the Company or any of its Subsidiaries for
taxable periods including the Closing Date but ending after the Closing Date.
Any such Tax Returns for a period that includes the Closing Date shall be true,
correct and complete in all material respects, shall be prepared on a basis
consistent with the similar Tax Returns for the immediately preceding taxable
period, and shall not make, amend, revoke or terminate and tax election or
change any accounting practice or procedure without the prior consent of the
Manager, which consent shall not unreasonably be withheld, delayed or
conditioned. Not later than ten (10) days before the due date for payment of
Taxes with respect to any such Tax Returns, the Class A Members, jointly and
severally, shall pay to the Company and each of its Subsidiaries an amount equal
to that portion, if any, of the Taxes shown on such Tax Returns for which the
Class A Members have an obligation to indemnify the Purchaser pursuant to the
provisions of Section 11.1(e).

 

59

 

 

(c)          Following the Closing, the Manager may amend any Tax Return of the
Company or any of its Subsidiaries for any taxable period ending on or before
the Closing with the consent of Purchaser, which consent shall not unreasonably
be withheld, delayed or conditioned. Purchaser shall cause the Company and its
Subsidiaries to cooperate with the Manager in connection with the preparation
and filing of such amended Tax Returns and any Tax proceeding in connection
therewith. The cost of preparing and filing such amended Tax Returns or
participating in any such Tax proceeding shall be borne jointly and severally by
the Class A Members.

 

(d)          Following the Closing, the Purchaser may amend any Tax Return of
the Company or any of its Subsidiaries for any taxable period ending on or
before the Closing to correct any errors, with the consent of the Manager, which
consent shall not unreasonably be withheld, delayed or conditioned. The cost of
preparing and filing such amended Tax Returns shall be borne jointly and
severally by the Class Members.

 

(e)          Purchaser shall retain (or cause the Company and its Subsidiaries
to retain) all Books and Records with respect to Tax matters of the Company and
its Subsidiaries for Pre-Closing Periods for at least seven (7) years following
the Closing Date and to abide by all record retention agreements entered into by
or with respect to the Company or any of its Subsidiaries with any Taxing
Authority.

 

(f)          To the extent permitted by applicable Law, the parties shall elect
(and shall cause the Company and its Subsidiaries to elect) to treat the taxable
period that includes but does not end on the Closing Date with respect to any
Tax of the Company or its Subsidiary as ending at the close of the Closing Date,
and shall take such steps as may be necessary therefor. For purposes of this
Agreement, any Tax for a taxable period that includes but that does not end on
the Closing Date shall be allocated between the Pre-Closing Period and the
balance of the taxable period based on an interim closing of the books as of the
end of the Closing Date; provided, however, that any real or personal property
Tax, fixed dollar franchise Tax and any annual exemption amount shall be
allocated based on the relative number of days in the Pre-Closing Period and the
balance of the taxable period.

 

(g)          All sales, use, transfer and other similar Taxes imposed by a
Taxing Authority with respect to the Transaction or any other transaction
contemplated by this Agreement shall be duly and timely paid by the Members,
jointly and severally. The Members shall duly and timely file (or cause to be
filed) all Tax Returns in connection with such Taxes. The Members shall give a
copy of each such Tax Return to the Purchaser for its review with sufficient
time for comments prior to filing and shall give the Purchaser a copy of such
Tax Return promptly after filing, together with proof of payment of the Tax
shown thereon to be due. The cost of preparing and filing such tax returns shall
be borne jointly and severally by the Members.

 

11.3         Settlement of Purchaser Liabilities. Concurrently with the Closing,
all outstanding liabilities of the Purchaser shall be settled and paid in full
and reimbursement of out-of-pocket expenses reasonably incurred by Purchaser’s
officers, directors, or any of their respective Affiliates, in connection with
identifying, investigating and consummating a business combination.

 

60

 

 

11.4         Compliance with SPAC Agreements. The Company and Purchaser shall
comply with each of the agreements entered into in connection with the IPO,
including without limitation that certain registration rights agreement, dated
as of February 18, 2011, by and among the Purchaser and the investors named
therein.

 

11.5         Registration Statement. As soon as practicable after the date
hereof, Parent shall prepare and file with the SEC a registration statement on
Form S-4 to register the issuance of the Purchaser Preferred Stock and Purchaser
Common Stock to be issued in the Redomestication Merger (the “Registration
Statement”). Parent shall cooperate and provide the Company (and its counsel)
with a reasonable opportunity to review and comment on the Registration
Statement and any amendment or supplement thereto prior to filing the same with
the SEC. The Company shall provide Parent with such information concerning it
that may be required or appropriate for inclusion in the Registration Statement,
or in any amendments or supplements thereto. Parent will use all commercially
reasonable efforts to cause the Registration Statement to be declared effective
under the Securities Act as promptly as practicable after such filing and to
keep the Registration Statement effective as long as is necessary to consummate
the Merger and the transactions contemplated hereby.

 

11.6         Confidentiality. The Company, the Class A Members and the Manager,
on the one hand, and Parent and Purchaser, on the other hand, shall hold and
shall cause their respective representatives to hold in strict confidence,
unless compelled to disclose by judicial or administrative process or by other
requirements of Law, all documents and information concerning the other party
furnished to it by such other party or its representatives in connection with
the transactions contemplated by this Agreement (except to the extent that such
information can be shown to have been (a) previously known by the party to which
it was furnished, (b) in the public domain through no fault of such party or (c)
later lawfully acquired from other sources, which source is not the agent of the
other party, by the party to which it was furnished), and each party shall not
release or disclose such information to any other person, except its
representatives in connection with this Agreement. In the event that any party
believes that it is required to disclose any such confidential information
pursuant to applicable Laws, such party shall give timely written notice to the
other party so that such party may have an opportunity to obtain a protective
order or other appropriate relief. Each party shall be deemed to have satisfied
its obligations to hold confidential information concerning or supplied by the
other party if it exercises the same care as it takes to preserve
confidentiality for its own similar information. The parties acknowledge that
some previously confidential information will be required to be disclosed in the
Proxy Statement.

 

11.7         Additional Signatory Members. Within 10 business days following the
Signing Date, the parties hereto shall permit the preferred members of the
Company that were not a Signatory Member on the Signing Date to execute this
Agreement on the same terms and conditions as are contained in this Agreement.

 

61

 

 

11.8         Post-Closing Registration Statement. After the Closing, the
Purchaser shall file a registration statement with the SEC relating to all the
unregistered securities issued in connection with the Transactions, as shall be
specified in more detail in the Registration Rights Agreement.

 

ARTICLE XII
CONDITIONS TO CLOSING

 

12.1         Condition to the Obligations of the Parties. The obligations of all
of the parties to consummate the Closing are subject to the satisfaction of all
the following conditions:

 

(a)          No provisions of any applicable Law, and no Order shall prohibit or
impose any condition on the consummation of the Closing.

 

(b)          There shall not be any Action brought by a third-party
non-Affiliate to enjoin or otherwise restrict the consummation of the Closing.

 

(c)          Parent’s shareholders shall have approved the transactions
contemplated by this Agreement in accordance with its organizational documents
and provided that holders of fewer than the number of Parent Subunits specified
in the Parent’s organizational documents exercise their redemption rights with
respect to such transaction.

 

(d)          The Redomestication Merger shall have been consummated and the
applicable certificates filed in the appropriate jurisdictions.

 

(e)          The SEC shall have declared the Registration Statement effective.
No stop order suspending the effectiveness of the Registration Statement or any
part thereof shall have been issued.

 

(f)          Each of the Additional Agreements shall have been entered into and
the same shall be in full force and effect.

 

12.2         Conditions to Obligations of Parent and Purchaser. The obligation
of Parent and Purchaser to consummate the Closing is subject to the
satisfaction, or the waiver at Purchaser’s sole and absolute discretion, of all
the following further conditions:

 

(a)          The Company, the Class A Members and the Manager shall have duly
performed all of their obligations hereunder required to be performed by them at
or prior to the Closing Date.

 

(b)          All of the representations and warranties of the Company, the
Manager and the Class A Members contained in this Agreement, the Additional
Agreements and in any certificate delivered by the Company, the Manager or any
Class A Member pursuant hereto, disregarding all qualifications and exceptions
contained therein relating to materiality or Material Adverse Effect, regardless
of whether it involved a known risk, shall: (i) be true, correct and complete at
and as of the date of this Agreement (except as provided in the disclosure
schedules or as provided for in Article V), or, (ii) if otherwise specified,
when made or when deemed to have been made, and (iii) be true, correct and
complete as of the Closing Date, in the case of (i) and (ii) with only such
exceptions as could not in the aggregate reasonably be expected to have a
Material Adverse Effect.

 

62

 

 

(c)          There shall have been no event, change or occurrence which
individually or together with any other event, change or occurrence, could
reasonably be expected to have a Material Adverse Effect, regardless of whether
it involved a known risk.

 

(d)          Purchaser shall have received a certificate signed by the Manager
of the Company and all Class A Members to the effect set forth in clauses (a)
through (c) of this Section 12.2.

 

(e)          No court, arbitrator or other Authority shall have issued any
judgment, injunction, decree or order, or have pending before it a proceeding
for the issuance of any thereof, and there shall not be any provision of any
applicable Law restraining or prohibiting the consummation of the Closing, the
ownership by Purchaser of any of the Units or the effective operation of the
Business by the Company and its Subsidiaries after the Closing Date.

 

(f)          Purchaser shall have received all documents it may reasonably
request relating to the existence of each of the Companies and the authority of
the Company, the Class A Members and the Manager to enter into and perform under
this Agreement, all in form and substance reasonably satisfactory to Purchaser
and its legal counsel, including (i) a copy of the Certificate of Formation, or
other organizational document, of the Company and each of its Subsidiaries and
Portfolio Companies, certified as of a recent date by the Secretary of State of
their respective jurisdictions of organization, (ii) copies of the Company’s
Operating Agreement as effective on the date hereof; (iii) copies of the bylaws,
operating agreement or other governing document of each of the Company’s
Subsidiaries and Portfolio Companies, (iv) copies of resolutions duly adopted by
the Manager of the Company and by the Majority Interest or consent of the
Company’s Members authorizing this Agreement, the Additional Agreements and the
transaction contemplated hereby and thereby, (v) a certificate of the Manager of
the Company certifying as to signatures of the officer(s) executing this
Agreement and any certificate or document to be delivered pursuant hereto,
together with evidence of the incumbency of such Manager, and (vi) recent good
standing certificates regarding the Company and each of its Subsidiaries and
Portfolio Companies from the office of the Secretary of State of each of their
respective states of formation and each other jurisdiction in which the Company
and its Subsidiaries and Portfolio Companies is qualified to do business.

 

(g)          Purchaser shall have received from the Members certificates
representing the Units, duly endorsed in blank by the applicable Members, or
accompanied by stock powers duly executed in blank by the applicable Members,
with all necessary transfer Tax and other revenue stamps, acquired at each such
Member’s expense, affixed.

 

(h)          Purchaser shall have received the organizational record books,
minute books, stock ledgers, and stock transfer books of the Company.

 

63

 

 

(i)          Purchaser shall be fully satisfied, in its sole discretion
exercised in good faith, with the results of its and its representatives’ review
of the Business, the Units and the Company and its Subsidiaries and Portfolio
Companies (including any review of the capitalization, assets, processes,
systems, financial condition, and prospects of the Business and the Company and
its Subsidiaries and Portfolio Companies), provided that no such review shall
affect any representation or warranty of the Company or any Member given
hereunder or in any instrument related to the transactions contemplated hereby.

 

(j)          Purchaser shall have received copies of all Third Party Consents
(including the consents of the landlords under the Officer Leases), in form and
substance reasonably satisfactory to Purchaser, and no such Third Party Consent
shall have been revoked.

 

(k)          The Company and the Manager shall have delivered to Purchaser
documents satisfactory to Purchaser to evidence the release of all Liens on any
Units and, other than Permitted Liens, any portion of the Company’s assets and
the filing of appropriate UCC-3 Amendment (Termination) Statements or other
termination documents.

 

(l)          Patrick Imeson and Eric Altman shall have entered into and
delivered to Purchaser a copy of their employment agreements with Purchaser in
Form and substance satisfactory to Purchaser and the other members of the
Company’s senior management team identified on Schedule 12.2(l) shall have
entered into and delivered to Purchaser a copy of their employment agreement
with Purchaser Company, each in Form and substance satisfactory to Purchaser
(collectively, the “Employment Agreements”), and the same shall be in full force
and effect.

 

(m)          Purchaser shall have received from each Class A Member a general
release of all claims against the Company and its Subsidiaries and Portfolio
Companies and their officers, directors, employees and Affiliates (other than
Purchaser solely in connection with this Agreement and the Additional
Agreements) in form satisfactory to Purchaser.

 

(n)          Counsel to the Company shall have delivered an opinion in form and
substance satisfactory to Purchaser’s counsel.

 

(o)          The Key Personnel shall have executed the Confidentiality and
Non-Solicitation Agreements and the same shall be in full force and effect, and
the Company and the Member (to the extent it has employed anyone on behalf of
the Company) shall have entered into Labor Agreements with each of its employees
to the extent required by law, and satisfied all accrued obligations of the
Company and its Subsidiaries applicable to its employees.

 

(p)          Purchaser shall have received (i) a statement from each Member
under Section 1445(b)(2) of the Code certifying as to its non-foreign status for
U.S. federal income tax purposes (each, a “FIRPTA Certificate”), and (ii) a duly
completed and executed IRS Form W-9 from each Member relating to its non-foreign
status for U.S. federal income tax purposes.

 

(q)          Parent and Purchaser shall have received final Schedules.

 

(r)          The Company shall have secured a directors and officers liability
insurance policy for a minimum coverage amount of $10 million for the
pre-transaction directors and officers, which will cover the directors and
officers for a period of six years after the Closing. Such directors and
officers liability policy shall take effect upon the consummation of the
Transaction.

 

64

 

 

(s)          Purchaser shall have received copies of all Outstanding Permits,
each of which shall be valid and in full force and effect, and no Outstanding
Permit shall have been revoked.

 

(t)          A majority of the holders of the outstanding Parent Warrants shall
have approved an amendment to the Parent Warrant Agreement providing that upon
the merger, consolidation or reorganization of Parent, the Parent Warrants shall
be convertible into warrants to purchase common stock, or other equivalent
security, of the surviving corporation of the surviving entity of such merger,
consolidation or reorganization.

 

(u)          The requisite majority of Parent’s shareholders shall have approved
the transactions contemplated by this Agreement in accordance with the
provisions of Parent’s organizational documents and Cayman Law.

 

(v)          Purchaser shall have completed, and be satisfied in all respects
with, the results of its ongoing due diligence investigation of the business,
assets, operations, financial condition, contingent liabilities, prospects and
material agreements of the Company and relating to the Company’s assets.
Purchaser’s satisfaction of the foregoing shall be determined in its sole
discretion.

 

(w)          The holders of not more than five percent (5%) of the Parent
Ordinary Shares shall have exercised their dissenters’ rights in accordance with
Cayman Law.

 

(x)          The Parent and the Purchaser shall have received, within 30 days of
the execution of this Agreement, the Audited Annual Financial Statements and the
Six Month Interim Financial Statements, both in form satisfactory to the Parent
and the Purchaser. The Audited Annual Financial Statements shall be the same as
the Unaudited Annual Financial Statements in all material respects.

 

12.3         Conditions to Obligations of the Company, the Class A Members and
the Manager. The obligation of the Company, the Class A Members and the Manager
to consummate the Closing is subject to the satisfaction, or the waiver at the
Company’s discretion, of all of the following further conditions:

 

(a)          (i) Each of the Parent and Purchaser shall have performed in all
material respects all of their respective obligations hereunder required to be
performed by it at or prior to the Closing Date, (ii) the representations and
warranties of Parent contained in this Agreement, and in any certificate or
other writing delivered by Parent or the Purchaser pursuant hereto, disregarding
all qualifications and expectations contained therein relating to materiality
shall be true and correct in all material respects at and as of the Closing
Date, as if made at and as of such date and (iii) the Company shall have
received a certificate signed by an authorized officer of Parent and the
Purchaser to the foregoing effect.

 

65

 

 

(b)          Purchaser shall have executed and delivered to the Members each
Additional Agreement to which it is a party.

 

(c)          Purchaser shall have executed and delivered each of the Additional
Agreements.

 

ARTICLE XIII
INDEMNIFICATION

 

13.1         Indemnification of Purchaser. Until the third anniversary of the
Signing Date, the Company (solely with respect to claims made under this Section
13.1 prior to the Closing), each of the Class A Members and the Manager hereby
jointly and severally agree to indemnify and hold harmless to the fullest extent
permitted by applicable law Purchaser, each of its Affiliates and each of its
and their respective members, managers, partners, directors, officers,
employees, stockholders, attorneys and agents and permitted assignees (the
“Purchaser Indemnitees”), against and in respect of any and all out-of-pocket
loss, cost, payments, demand, penalty, forfeiture, expense, liability, judgment,
deficiency or damage, and diminution in value or claim (including actual costs
of investigation and attorneys’ fees and other costs and expenses) (all of the
foregoing collectively, “Losses”) incurred or sustained by any Purchaser
Indemnitee as a result of or in connection with (a) any breach, inaccuracy or
nonfulfillment or the alleged breach, inaccuracy or nonfulfillment of any of the
representations, warranties, covenants and agreements of the Company, any Class
A Member or the Manager contained herein or in any of the Additional Agreements
or any certificate or other writing delivered pursuant hereto, (b) any Actions
by any third parties with respect to the Business (including breach of contract
claims, violations of warranties, trademark infringement, privacy violations,
torts or consumer complaints) for any period on or prior to the Closing Date,
including but not limited to those listed on Schedule 13.1, (c) the violation of
any Laws in connection with or with respect to the operation of the Business on
or prior to the Closing Date, (d) any claims by any employee of the Company or
any of its Subsidiaries or Portfolio Companies with respect to any period or
event occurring on or prior to the Closing Date, or relating to the termination
of such employee’s employment status in connection with the transactions
contemplated by this Agreement, or the termination, amendment or curtailment of
any employee benefit plans, (e) any Taxes attributable to a Pre-Closing Period,
or (f) any sales, use, transfer or similar Tax imposed on Purchaser or its
Affiliates as a result of any transaction contemplated by this Agreement.
Notwithstanding the foregoing, the aggregate indemnification obligations of the
Company and the Class A Members shall not exceed $16,500,000 (the “Indemnity
Cap”); provided however; such Indemnity Cap shall increase by the total exercise
price of Purchaser Warrants exercised after the Closing.

 

13.2         Indemnification of the Company and the Members. Until the third
anniversary of the Signing Date, Parent and Purchaser hereby agrees to indemnify
and hold harmless to the fullest extent permitted by applicable law the Company,
the Class A Members and the Manager, each of their Affiliates, and each of its
and their respective members, managers, partners, directors, officers,
employees, stockholders, attorneys and agents and permitted assignees (the
“Member Indemnitees”) against and in respect of any Losses incurred or sustained
by any Member Indemnitee as a result of any breach, inaccuracy or nonfulfillment
or the alleged breach, inaccuracy or nonfulfillment of any of the
representations, warranties and covenants of Parent or Purchaser contained
herein or in any of the Additional Agreements or any certificate or other
writing delivered pursuant hereto. Notwithstanding the foregoing, the aggregate
indemnification obligation of the Parent and the Purchaser shall not exceed the
Indemnity Cap; provided however; such Indemnity Cap shall increase by the total
exercise price of Purchaser Warrants exercised after the Closing.

 

66

 

 

13.3         Procedure. The following shall apply with respect to all claims by
either a Purchaser Indemnitee or a Member Indemnitee (together, “Indemnified
Party”) for indemnification:

 

(a)          An Indemnified Party shall give the Company or Purchaser, as
applicable, prompt notice (an “Indemnification Notice”) of any third-party
Action with respect to which such Indemnified Party seeks indemnification
pursuant to Section 11.1 or 11.2 (a “Third-Party Claim”), which shall describe
in reasonable detail the Loss that has been or may be suffered by the
Indemnified Party. The failure to give the Indemnification Notice shall not
impair any of the rights or benefits of such Indemnified Party under Section
11.1 or 11.2, except to the extent such failure materially and adversely affects
the ability of Members or Purchaser, as applicable (any of such parties,
“Indemnifying Parties”) to defend such claim or increases the amount of such
liability.

 

(b)          In the case of any Third-Party Claims as to which indemnification
is sought by any Indemnified Party, such Indemnified Party shall be entitled, at
the sole expense and liability of the Indemnifying Parties, to exercise full
control of the defense, compromise or settlement of any Third-Party Claim unless
the Indemnifying Parties, within a reasonable time after the giving of an
Indemnification Notice by the Indemnified Party (but in any event within ten
(10) days thereafter), shall (i) deliver a written confirmation to such
Indemnified Party that the indemnification provisions of Section 11.1 or 11.2
are applicable to such Action and the Indemnifying Parties will indemnify such
Indemnified Party in respect of such Action pursuant to the terms of Section
11.1 or 11.2 and, notwithstanding anything to the contrary, shall do so without
asserting any challenge, defense, limitation on the Indemnifying Parties’
liability for Losses, counterclaim or offset, (ii) notify such Indemnified Party
in writing of the intention of the Indemnifying Parties to assume the defense
thereof, and (iii) retain legal counsel reasonably satisfactory to such
Indemnified Party to conduct the defense of such Third-Party Claim.

 

(c)          If the Indemnifying Parties assume the defense of any such
Third-Party Claim pursuant to Section 11.3(b), then the Indemnified Party shall
cooperate with the Indemnifying Parties in any manner reasonably requested in
connection with the defense, and the Indemnified Party shall have the right to
be kept fully informed by the Indemnifying Parties and their legal counsel with
respect to the status of any legal proceedings, to the extent not inconsistent
with the preservation of attorney-client or work product privilege. If the
Indemnifying Parties so assume the defense of any such Third-Party Claim, the
Indemnified Party shall have the right to employ separate counsel and to
participate in (but not control) the defense, compromise, or settlement thereof,
but the fees and expenses of such counsel employed by the Indemnified Party
shall be at the expense of such Indemnified Party unless (i) the Indemnifying
Parties have agreed to pay such fees and expenses, or (ii) the named parties to
any such Third-Party Claim (including any impleaded parties) include an
Indemnified Party and an Indemnifying Party and such Indemnified Party shall
have been advised by its counsel that there may be a conflict of interest
between such Indemnified Party and the Indemnifying Parties in the conduct of
the defense thereof, and in any such case the reasonable fees and expenses of
such separate counsel shall be borne by the Indemnifying Parties.

 

67

 

 

(d)          If the Indemnifying Parties elect to assume the defense of any
Third-Party Claim pursuant to Section 11.3(b), the Indemnified Party shall not
pay, or permit to be paid, any part of any claim or demand arising from such
asserted liability unless the Indemnifying Parties withdraw from or fail to
vigorously prosecute the defense of such asserted liability, or unless a
judgment is entered against the Indemnified Party for such liability. If the
Indemnifying Parties do not elect to defend, or if, after commencing or
undertaking any such defense, the Indemnifying Parties fail to adequately
prosecute or withdraw such defense, the Indemnified Party shall have the right
to undertake the defense or settlement thereof, at the Indemnifying Parties’
expense. Notwithstanding anything to the contrary, the Indemnifying Parties
shall not be entitled to control, but may participate in, and the Indemnified
Party (at the expense of the Indemnifying Parties) shall be entitled to have
sole control over, the defense or settlement of (x) that part of any Third Party
Claim (i) that seeks a temporary restraining order, a preliminary or permanent
injunction or specific performance against the Indemnified Party, or (ii) to the
extent such Third Party Claim involves criminal allegations against the
Indemnified Party or (y) the entire Third Party Claim if such Third Party Claim
would impose liability on the part of the Indemnified Party. In the event the
Indemnified Party retains control of the Third Party Claim, the Indemnified
Party will not settle the subject claim without the prior written consent of the
Indemnifying Party, which consent will not be unreasonably withheld or delayed.

 

(e)          If the Indemnified Party undertakes the defense of any such
Third-Party Claim pursuant to this Section 11.3 and proposes to settle the same
prior to a final judgment thereon or to forgo appeal with respect thereto, then
the Indemnified Party shall give the Indemnifying Parties prompt written notice
thereof and the Indemnifying Parties shall have the right to participate in the
settlement, assume or reassume the defense thereof or prosecute such appeal, in
each case at the Indemnifying Parties’ expense. The Indemnifying Parties shall
not, without the prior written consent of such Indemnified Party settle or
compromise or consent to entry of any judgment with respect to any such
Third-Party Claim (i) in which any relief other than the payment of money
damages is or may be sought against such Indemnified Party, (ii) in which such
Third Party Claim could be reasonably expected to impose or create a monetary
liability on the part of the Indemnified Party (such as an increase in the
Indemnified Party’s income Tax) other than the monetary claim of the third party
in such Third-Party Claim being paid pursuant to such settlement or judgment, or
(iii) which does not include as an unconditional term thereof the giving by the
claimant, person conducting such investigation or initiating such hearing,
plaintiff or petitioner to such Indemnified Party of a release from all
liability with respect to such Third-Party Claim and all other Actions (known or
unknown) arising or which might arise out of the same facts.

 

13.4         Periodic Payments. Any indemnification required by Section 11.1 or
11.2 for costs, disbursements or expenses of any Indemnified Party in connection
with investigating, preparing to defend or defending any Action shall be made by
periodic payments by the Indemnifying Parties to each Indemnified Party during
the course of the investigation or defense, as and when bills are received or
costs, disbursements or expenses are incurred.

 

68

 

 

13.5         Right of Set Off. In the event that Purchaser is entitled to any
indemnification pursuant to this Article XI, Purchaser shall be entitled to set
off any amounts owed to Members pursuant to Section 11.2 and/or otherwise
pursuant to this Agreement against the amount of such indemnification. Any such
set-off will be treated as an adjustment to the consideration given in exchange
for the Units.

 

13.6         Payment of Indemnification. In the event that Purchaser is entitled
to any indemnification pursuant to this Article XI and Purchaser is unable to
set off such indemnification pursuant to Section 11.5, Class A Members shall
jointly and severally pay the amount of the indemnification (subject to the
limitation set forth in Section 11.1). Class A Members shall, at the option of
Purchaser, pay any indemnification payment due under this Section 11.1 in cash,
the transfer and assignment of a number of Payment Shares then owned by them, or
a combination thereof; provided that (x) any Payment Shares transferred pursuant
to this sentence shall be deemed to have the same value per share of the Payment
Shares as at their time of issuance, and (y) each Class A Member, upon
transferring such Payment Shares, shall represent and warrant in writing to the
Purchaser Indemnitee(s) that all such Payment Shares are free and clear of all
Liens. Any payments by any Member to a Purchaser Indemnitee will be treated as
an adjustment to the Payment Shares.

 

13.7         Insurance. Any indemnification payments hereunder shall take into
account any insurance proceeds or other third party reimbursement actually
received.

 

13.8         Survival of Indemnification Rights. Except for the representations
and warranties in Section 4.1 (Corporate Existence and Power), 4.2
(Authorization), 4.3. (Governmental Authorization), 4.5 (Capitalization), 4.6
(Certificate of Formation and Operating Agreement), 4.7 (Corporate Records),
4.10 (Subsidiaries), 4.15 (Properties; Title to the Company and its
Subsidiaries’ Assets), 4.20 (Compliance with Laws), 4.26 (Employment Matters),
4.28 (Benefit Plans), 4.31 (Tax Matters), 4.33 (Finder’s Fees), Section 8.1
(Corporate Existence and Power), Section 8.2 (Corporate Authorization), Section
8.3 (Governmental Authorization), and Section 8.5 (Finders’ Fees) which shall
survive until ninety (90) days after the expiration of the statute of
limitations with respect thereto (including any extensions and waivers thereof),
the representations and warranties of the Company, the Members and the Purchaser
shall survive until the one (1) year anniversary of the Closing. The
indemnification to which any Indemnified Party is entitled from the Indemnifying
Parties pursuant to Section 11.1 or 10.2 for Losses shall be effective so long
as it is asserted prior to: (x) ninety (90) days after the expiration of the
applicable statute of limitations (including all extensions and waivers
thereof), in the case of the representations and warranties referred to in the
first sentence of this Section 11.8 and the breach or the alleged breach of any
covenant or agreement of any Indemnifying Party; and (y) the one (1) year
anniversary of the Closing, in the case of all other representations and
warranties of the Company, the Members, the Manager and the Purchaser hereunder.
The obligations of the Company (but not of the Members) in Articles VI and VII
shall terminate upon the Closing.

 

69

 

 

ARTICLE XIV
DISPUTE RESOLUTION

 

14.1         Arbitration.

 

(a)          The parties shall promptly submit any dispute, claim, or
controversy arising out of or relating to this Agreement, or any Additional
Agreement (including with respect to the meaning, effect, validity, termination,
interpretation, performance, or enforcement of this Agreement or any Additional
Agreement) or any alleged breach thereof (including any action in tort,
contract, equity, or otherwise), to binding arbitration before one arbitrator
(the “Arbitrator”). Binding arbitration shall be the sole means of resolving any
dispute, claim, or controversy arising out of or relating to this Agreement or
any Additional Agreement (including with respect to the meaning, effect,
validity, termination, interpretation, performance or enforcement of this
Agreement or any Additional Agreement) or any alleged breach thereof (including
any claim in tort, contract, equity, or otherwise).

 

(b)          If the parties cannot agree upon the Arbitrator, the Arbitrator
shall be selected by the New York, New York chapter head of the American
Arbitration Association upon the written request of either side. The Arbitrator
shall be selected within thirty (30) days of such written request.

 

(c)          The laws of the State of New York shall apply to any arbitration
hereunder. In any arbitration hereunder, this Agreement and any agreement
contemplated hereby shall be governed by the laws of the State of New York
applicable to a contract negotiated, signed, and wholly to be performed in the
State of New York, which laws the Arbitrator shall apply in rendering his
decision. The Arbitrator shall issue a written decision, setting forth findings
of fact and conclusions of law, within sixty (60) days after he shall have been
selected. The Arbitrator shall have no authority to award punitive or other
exemplary damages.

 

(d)          The arbitration shall be held in New York, New York in accordance
with and under the then-current provisions of the rules of the American
Arbitration Association, except as otherwise provided herein.

 

(e)          On application to the Arbitrator, any party shall have rights to
discovery to the same extent as would be provided under the Federal Rules of
Civil Procedure, and the Federal Rules of Evidence shall apply to any
arbitration under this Agreement; provided, however, that the Arbitrator shall
limit any discovery or evidence such that his decision shall be rendered within
the period referred to in Section 12.1(c).

 

(f)          The Arbitrator may, at his discretion and at the expense of the
party who will bear the cost of the arbitration, employ experts to assist him in
his determinations.

 

(g)          The costs of the arbitration proceeding and any proceeding in court
to confirm any arbitration award or to obtain relief as provided in Section 7.2,
as applicable (including actual attorneys’ fees and costs), shall be borne by
the unsuccessful party and shall be awarded as part of the Arbitrator’s
decision, unless the Arbitrator shall otherwise allocate such costs in such
decision. The determination of the Arbitrator shall be final and binding upon
the parties and not subject to appeal.

 

70

 

 

(h)          Any judgment upon any award rendered by the Arbitrator may be
entered in and enforced by any court of competent jurisdiction. The parties
expressly consent to the non-exclusive jurisdiction of the courts (Federal and
state) in New York, New York to enforce any award of the Arbitrator or to render
any provisional, temporary, or injunctive relief in connection with or in aid of
the Arbitration. The parties expressly consent to the personal and subject
matter jurisdiction of the Arbitrator to arbitrate any and all matters to be
submitted to arbitration hereunder. None of the parties hereto shall challenge
any arbitration hereunder on the grounds that any party necessary to such
arbitration (including the parties hereto) shall have been absent from such
arbitration for any reason, including that such party shall have been the
subject of any bankruptcy, reorganization, or insolvency proceeding.

 

(i)          The parties shall indemnify the Arbitrator and any experts employed
by the Arbitrator and hold them harmless from and against any claim or demand
arising out of any arbitration under this Agreement or any agreement
contemplated hereby, unless resulting from the gross negligence or willful
misconduct of the person indemnified.

 

(j)          This arbitration section shall survive the termination of this
Agreement and any agreement contemplated hereby.

 

14.2         Waiver of Jury Trial; Exemplary Damages.

 

(a)          THE PARTIES TO THIS AGREEMENT HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVE ANY RIGHT EACH SUCH PARTY MAY HAVE TO TRIAL BY JURY IN ANY
ACTION OF ANY KIND OR NATURE, IN ANY COURT IN WHICH AN ACTION MAY BE COMMENCED,
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY ADDITIONAL AGREEMENT,
OR BY REASON OF ANY OTHER CAUSE OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY OF
THE PARTIES TO THIS AGREEMENT OF ANY KIND OR NATURE. NO PARTY SHALL BE AWARDED
PUNITIVE OR OTHER EXEMPLARY DAMAGES RESPECTING ANY DISPUTE ARISING UNDER THIS
AGREEMENT OR ANY ADDITIONAL AGREEMENT.

 

(b)          Each of the parties to this Agreement acknowledge that each has
been represented in connection with the signing of this waiver by independent
legal counsel selected by the respective party and that such party has discussed
the legal consequences and import of this waiver with legal counsel. Each of the
parties to this Agreement further acknowledge that each has read and understands
the meaning of this waiver and grants this waiver knowingly, voluntarily,
without duress and only after consideration of the consequences of this waiver
with legal counsel.

 

71

 

 

ARTICLE XV
TERMINATION

 

15.1         Termination Without Default. In the event that the Closing of the
transactions contemplated hereunder has not occurred by February 25, 2013 (the
“Outside Closing Date”) and no material breach of this Agreement by Purchaser,
on one hand, or the Company, any Class A Member or the Manager, on the other
hand, seeking to terminate this Agreement shall have occurred or have been made
(as provided in Section 13.2 hereof), Purchaser or the Company shall have the
right, at its sole option, to terminate this Agreement without liability to the
other side. Such right may be exercised by Purchaser or the Company, as the case
may be, giving written notice to the other at any time after the Outside Closing
Date. In the event this Agreement is terminated pursuant to this Section 15.1,
each party shall bear its own expenses incurred in connection with this
Agreement.

 

15.2         Termination Upon Default.

 

(a)          Purchaser may terminate this Agreement by giving notice to the
Company on or prior to the Closing Date, without prejudice to any rights or
obligations Purchaser may have, if the Company or any Member shall have
materially breached any representation, warranty, agreement or covenant
contained herein or in any Additional Agreement to be performed on or prior to
the Closing Date and such breach shall not be cured by the earlier of the
Outside Closing Date and fifteen (15) days following receipt by the Company of a
notice describing in reasonable detail the nature of such breach.

 

(b)          The Company may terminate this Agreement by giving notice to
Purchaser, without prejudice to any rights or obligations the Company or Members
may have, if Purchaser shall have materially breached any of its covenants,
agreements, representations, and warranties contained herein to be performed on
or prior to the Closing Date and such breach shall not be cured by the earlier
of the Outside Closing Date and fifteen (15) days following receipt by Purchaser
of a notice describing in reasonable detail the nature of such breach.

 

15.3         Survival. The provisions of Section 11.3, as well as this Article
XV, shall survive any termination hereof pursuant to Article XV.

 

ARTICLE XVI
MISCELLANEOUS

 

16.1         Notices. Any notice hereunder shall be sent in writing, addressed
as specified below, and shall be deemed given: (a) if by hand or recognized
courier service, by 4:00PM on a business day, addressee’s day and time, on the
date of delivery, and otherwise on the first business day after such delivery;
(b) if by fax or email, on the date that transmission is confirmed
electronically, if by 4:00PM on a business day, addressee’s day and time, and
otherwise on the first business day after the date of such confirmation; or (c)
five days after mailing by certified or registered mail, return receipt
requested. Notices shall be addressed to the respective parties as follows
(excluding telephone numbers, which are for convenience only), or to such other
address as a party shall specify to the others in accordance with these notice
provisions:

 

72

 

 

if to Purchaser or the Company (following the Closing), to:

 

China VantagePoint Acquisition Company
555 N.E. 15th Street, Suite 200
Miami, Florida 33132
Telecopy: 305-716-9230

 

with a copy to (which shall not constitute notice):

 

Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attention: Mitchell S. Nussbaum
Telecopy: 212 407-4990

 

if to any Member or the Company (prior to the Closing):

 

Black Diamond Financial Group, LLC
1610 Wynkoop Street, STE 400
Denver, CO 80202
Attention: Patrick Imeson
Telecopy: 303-957-5536

 

with a copy to (which shall not constitute notice):

 

Messner & Reeves, LLC
1430 Wynkoop Street, Suite 300
Denver, CO 80202
Attention: Steven N. Levine
Telecopy: 303-623-0552

 

16.2         Amendments; No Waivers; Remedies.

 

(a)          This Agreement cannot be amended, except by a writing signed by
each party, and cannot be terminated orally or by course of conduct. No
provision hereof can be waived, except by a writing signed by the party against
whom such waiver is to be enforced, and any such waiver shall apply only in the
particular instance in which such waiver shall have been given.

 

(b)          Neither any failure or delay in exercising any right or remedy
hereunder or in requiring satisfaction of any condition herein nor any course of
dealing shall constitute a waiver of or prevent any party from enforcing any
right or remedy or from requiring satisfaction of any condition. No notice to or
demand on a party waives or otherwise affects any obligation of that party or
impairs any right of the party giving such notice or making such demand,
including any right to take any action without notice or demand not otherwise
required by this Agreement. No exercise of any right or remedy with respect to a
breach of this Agreement shall preclude exercise of any other right or remedy,
as appropriate to make the aggrieved party whole with respect to such breach, or
subsequent exercise of any right or remedy with respect to any other breach.

 

73

 

 

(c)          Except as otherwise expressly provided herein, no statement herein
of any right or remedy shall impair any other right or remedy stated herein or
that otherwise may be available.

 

(d)          Notwithstanding anything else contained herein, neither shall any
party seek, nor shall any party be liable for, punitive or exemplary damages,
under any tort, contract, equity, or other legal theory, with respect to any
breach (or alleged breach) of this Agreement or any provision hereof or any
matter otherwise relating hereto or arising in connection herewith.

 

16.3         Arm’s length bargaining; no presumption against drafter. This
Agreement has been negotiated at arm’s-length by parties of equal bargaining
strength, each represented by counsel or having had but declined the opportunity
to be represented by counsel and having participated in the drafting of this
Agreement. This Agreement creates no fiduciary or other special relationship
between the parties, and no such relationship otherwise exists. No presumption
in favor of or against any party in the construction or interpretation of this
Agreement or any provision hereof shall be made based upon which Person might
have drafted this Agreement or such provision.

 

16.4         Publicity. Except as required by law, the parties agree that
neither they nor their agents shall issue any press release or make any other
public disclosure concerning the transactions contemplated hereunder without the
prior approval of the other party hereto.

 

16.5         Expenses. The Parent and the Company have entered into an Expense
Agreement dated August 24, 2012 (the “Expense Agreement”), pursuant to which the
Company agreed to pay certain expenses of the Parent, including the expenses of
the Parent in connection with the Transaction. The parties hereto acknowledge
and agree that the Expense Agreement, remain in full force and affect and are
not affected or modified hereby.

 

16.6         No Assignment or Delegation. No party may assign any right or
delegate any obligation hereunder, including by merger, consolidation, operation
of law, or otherwise, without the written consent of the other party. Any
purported assignment or delegation without such consent shall be void, in
addition to constituting a material breach of this Agreement.

 

16.7         Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York, without giving effect to the
conflict of laws principles thereof.

 

16.8         Counterparts; facsimile signatures. This Agreement may be executed
in counterparts, each of which shall constitute an original, but all of which
shall constitute one agreement. This Agreement shall become effective upon
delivery to each party of an executed counterpart or the earlier delivery to
each party of original, photocopied, or electronically transmitted signature
pages that together (but need not individually) bear the signatures of all other
parties.

 

74

 

 

16.9         Entire Agreement. This Agreement together with the Additional
Agreements, sets forth the entire agreement of the parties with respect to the
subject matter hereof and thereof and supersedes all prior and contemporaneous
understandings and agreements related thereto (whether written or oral), all of
which are merged herein. No provision of this Agreement or any Additional
Agreement may be explained or qualified by any agreement, negotiations,
understanding, discussion, conduct or course of conduct or by any trade usage.
Except as otherwise expressly stated herein or any Additional Agreement, there
is no condition precedent to the effectiveness of any provision hereof or
thereof. No party has relied on any representation from, or warranty or
agreement of, any person in entering into this Agreement, prior hereto or
contemporaneous herewith or any Additional Agreement, except those expressly
stated herein or therein.

 

16.10         Setoff. Purchaser shall have the right to set off against any
amounts payable by Purchaser under this Agreement any amounts owed by any Member
to Purchaser or any other Purchaser Indemnitee.

 

16.11         Severability. A determination by a court or other legal authority
that any provision that is not of the essence of this Agreement is legally
invalid shall not affect the validity or enforceability of any other provision
hereof. The parties shall cooperate in good faith to substitute (or cause such
court or other legal authority to substitute) for any provision so held to be
invalid a valid provision, as alike in substance to such invalid provision as is
lawful.

 

16.12         Construction of certain terms and references; captions. In this
Agreement:

 

(a)          References to particular sections and subsections, schedules, and
exhibits not otherwise specified are cross-references to sections and
subsections, schedules, and exhibits of this Agreement.

 

(b)          The words “herein,” “hereof,” “hereunder,” and words of similar
import refer to this Agreement as a whole and not to any particular provision of
this Agreement, and, unless the context requires otherwise, “party” means a
party signatory hereto.

 

(c)          Any use of the singular or plural, or the masculine, feminine, or
neuter gender, includes the others, unless the context otherwise requires;
“including” means “including without limitation;” “or” means “and/or;” “any”
means “any one, more than one, or all;” and, unless otherwise specified, any
financial or accounting term has the meaning of the term under United States
generally accepted accounting principles as consistently applied heretofore by
the Company.

 

(d)          Unless otherwise specified, any reference to any agreement
(including this Agreement), instrument, or other document includes all
schedules, exhibits, or other attachments referred to therein, and any reference
to a statute or other law includes any rule, regulation, ordinance, or the like
promulgated thereunder, in each case, as amended, restated, supplemented, or
otherwise modified from time to time. Any reference to a numbered schedule means
the same-numbered section of the disclosure schedule.

 

75

 

 

(e)          If any action is required to be taken or notice is required to be
given within a specified number of days following a specific date or event, the
day of such date or event is not counted in determining the last day for such
action or notice. If any action is required to be taken or notice is required to
be given on or before a particular day which is not a Business Day, such action
or notice shall be considered timely if it is taken or given on or before the
next Business Day.

 

(f)          Captions are not a part of this Agreement, but are included for
convenience, only.

 

(g)          For the avoidance of any doubt, all references in this Agreement to
“the knowledge or best knowledge of the Company” or similar terms shall be
deemed to include the actual or constructive (e.g., implied by Law) knowledge of
any Member and the Key Personnel.

 

16.13         Further Assurances. Each party shall execute and deliver such
documents and take such action, as may reasonably be considered within the scope
of such party’s obligations hereunder, necessary to effectuate the transactions
contemplated by this Agreement.

 

16.14         Third Party Beneficiaries. Neither this Agreement nor any
provision hereof confers any benefit or right upon or may be enforced by any
Person not a signatory hereto.

 

16.15         Waiver. Reference is made to the final prospectus of the Parent,
dated February 18, 2011 (the “Prospectus”). The Company and the Members have
read the Prospectus and understand that the Parent has established the Trust
Account for the benefit of the public stockholders of the Parent and the
underwriters of the IPO pursuant to the Trust Agreement and that, except for a
portion of the interest earned on the amounts held in the Trust Account, the
Parent may disburse monies from the Trust Account only for the purposes set
forth in the Trust Agreement. For and in consideration of the Parent agreeing to
enter into this Agreement with the Company, the Class A Members and the
Preferred Members each hereby agrees that it does not have any right, title,
interest or claim of any kind in or to any monies in the Trust Account and
hereby agrees that it will not seek recourse against the Trust Account for any
claim it may have in the future as a result of, or arising out of, any
negotiations, contracts or agreements with the Purchaser.

 

[The remainder of this page intentionally left blank; signature pages to follow]

 

76

 

 

IN WITNESS WHEREOF, Purchaser and the Company have caused this Agreement to be
duly executed by their respective authorized officers and the Members have
executed this Agreement as of the day and year first above written.

 

  Parent:       CHINA VANTAGEPOINT ACQUISITION COMPANY   a Cayman Islands
company         By: /s/ Yiting Liu     Name: Yiting Liu     Title:   Co-Chair of
the Board         Purchaser:       BDH Acquisition Corp.   a Delaware
corporation       By: /s/Yiting Liu     Name: Yiting Liu     Title:   Co-Chair
of the Board         Company:       BLACK DIAMOND HOLDINGS LLC   a Colorado
limited liability company,       Black Diamond Financial Group, LLC, its Manager
        By: /s/ Patrick Imeson     Name: Patrick Imeson     Title:   Manager    
    Manager:       BLACK DIAMOND FINANCIAL GROUP, LLC   a Delaware limited
liability company       By: /s/ Patrick Imeson     Name: Patrick Imeson    
Title:   Manager

 

77

 

 

[ex10sigx1x1.jpg]

 



78

 

 

[ex10sigx2x1.jpg]

 



79

 

 

[ex10sigx3x1.jpg]

 



80

 

 

[ex10sigx4x1.jpg]

 



81

 

 

[ex10sigx5x1.jpg]

 



82

 

 

[ex10sigx6x1.jpg]

 



83

 

 

[ex10sigx7x1.jpg]

 



84

 

 